Exhibit 10.2
 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195


 
This Statement of Work (“SOW”) # 4909001195 adopts and incorporates by reference
the terms and conditions of Licensed Works Agreement #4909001194 (“Base
Agreement”) between International Business Machines Corporation (“IBM” or
“Buyer”) and ANTS Software, Inc. (“ANTS software, inc.” or “Supplier”). This SOW
is effective beginning on the last date of signature hereto and will remain in
effect until terminated, Transactions performed under this SOW will be conducted
in accordance with and be subject to the terms and conditions of this SOW, the
Base Agreement and any applicable Work Authorizations (“WAs”). This SOW is a WA.


1.0  
Scope Of Work



Buyer licenses from Supplier a computer software program known as ANTS
Compatibility Server for Sybase to DB2 which enables applications, with minimal
or no changes, to connect to DB2 as described Section 3.0 of this SOW. Supplier
will also provide to Buyer the Services and Deliverables described in Section
5.0 of this SOW.


2.0  
Definitions



“Change of Control” means (i) any third party entity gains a controlling
interest in the capital stock of the Supplier corporate entity (Supplier),
including any circumstance where such a third party acquires a beneficial
ownership of the stock of Supplier where the number of shares acquired (if the
entity is or were a US corporation subject to the US Securities Exchange Act of
1934) is sufficient to require filing of a Schedule 13(d) pursuant to Section
13(d) of the Securities Exchange Act of 1934; or (ii) a merger of Supplier with
a third party or third parties, leaving a Licensed Work or any portion thereof
in the control of another entity; or (iii) any acquisition by a third party of
any of Supplier’s ownership rights in or to a Licensed Work or any portion
thereof. A securities offering of Supplier that (a) leaves the existing primary
shareholders of Supplier owning a substantial portion of stock, (b) leaves no
company that develops or markets software in competition with IBM with twenty
percent (20%) or more of the total issued stock or with the right to name or
elect a representative to Supplier’s Board of Directors, and (c) leaves the
majority of the existing management control of Supplier unchanged would not
constitute a “Change of Control.”


3.0  
Licensed Work And Related Deliverables And Services

Description of Licensed Work:


ANTS Compatibility Server Sybase to DB2 (ANTs Compatibility Server)
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
General description of its function: The ANTs Compatibility Server (ACS)
platform provides a unique approach to migrating applications from one database
platform to another, employing a strategy of emulating the original (Sybase ASE)
database platform’s functionality and translating all activity coming from the
client application to the SQL dialect (syntax, semantic behavior, object name
space, data types, etc.) understood by the new (IBM DB2) database platforms (DB2
for liaS and DB2 LUW). The emulation includes, but is not limited to:


•  
Client API’s that mimic the behavior of the Sybase API’s or support for direct
use ofSybase client API’s

•  
Translation of data types between platforms

•  
Translation ofSybase naming conventions to DB2 naming conventions

•  
Translation or emulation of stored procedures and programming constructs from
Sybase T-SQL to DB2 SQL

•  
Emulation of Sybase security models

•  
Emulation of commonly accessed Sybase system tables

•  
Emulation of commonly executed Sybase system procedures

•  
Mapping of certain specific DB2 error codes to the equivalent Sybase ASE error
codes

•  
Mapping of transactional isolation levels and behaviors between systems where
technically feasible

•  
Compatibility for stored procedures written in the Transact-SQL (T-SQL)
language, with the T-SQL program converted into a DB2 SQL procedure language
that performs the equivalent function (to support runtime operation natively
inside the DB2 platform servers) when similar language features are available in
DB2 to support the T-SQL program logic.

•  
Providing equivalents of commonly utilized Sybase ASE tools (bcp, sqsh, etc.) in
forms to be agreed to by the parties)

•  
Support as necessary to interoperate with an IBM MTK in support of data
migration

•  
The ANTs approach will allow applications, with minimal or no changes, to
connect to the DB2 programs through the Compatibility Server often without
having to be rewritten, recompiled or re-linked, Stored procedures and queries
from the legacy database run natively on the Compatibility Server, which also
connects natively to DB2. Stored procedures that require only functional
capabilities that exist in DB2 will be natively implemented to run inside DB2,
with the ACS server acting only as a pass-through mechanism. Where, technically
feasible, the ACS will provide all the features and functions of the ANTs ACS
for Sybase to Oracle, while providing translation from Sybase to DB2 platforms.

•  
ACS will provide Sybase Client Support for: ODBC, DB-LIB, CT-LIB, IDBC, and .Net



While ACS strives for accurate compatibility as much of the Sybase SQL, data
types, stored procedures, functions, administrative commands, and API sets, full
compatibility can be limited by feature support in DB2 as well as technical
complexity of implementation. Upon initiation of the design process of the ACS
for Sybase to DB2 product, a technical specification and scoping exercise will
be undertaken to produce a detailed Functional Specification document that
details the exact expected levels of compatibility for the initial release of
the product. Such Functional Specification shall be substantially in form and
completeness similar to similar documents Supplier or its subsidiaries have
produced for other product development efforts with other customers, such as the
Inventa Functional Requirements document for ESM Integrator (l9-Apr-2004).


 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
Specific Description of Licensed Work:


Code name and version number: ACS - Sybase to DB2. No version number assigned
yet.


Required Function: Where technically feasible, ACS will provide all the features
and functions of the ANTs ACS for Sybase to Oracle, while providing translation
from Sybase to DB2 platforms By using the ACS, a Sybase ASE client application
should be capable of running with few or no modifications to the source code
against an IBM DB2 instance and the application should never be aware that the
underlying database platform was switched. The extent of limited modifications
that might be required should be substantially comparable to those few that may
be required for the ANTs’ ACS for Sybase to Oracle product. In most cases, the
client application should not even require a recompilation to execute against an
IBM DB2 instance.


Quality Criteria: The released product will pass all critical sanity and
regression tests developed and maintained by the ANTs Quality Assurance
organization.


Installation: The product will provide documented, graphical or console based
installation interface for each platform. product/operating system supported:


•  
IBM Migration Toolkit (Version 2.0Aand subsequent versions and releases 1)

•  
IBM LUW DB2 v 9.7 and subsequent versions and releases

•  
IBM DB2 for zJOS V 10 and subsequent versions and releases

•  
Sybase Adaptive Server Enterprise 12.5.4 and subsequent versions and releases

•  
Microsoft Windows Server 2003 32-bit and 64-bit (x86 or AMD) Server and
subsequent versions and releases

•  
z-Linux 32-bit and 64-bit (Red Hat) ES 4 and subsequent versions and releases

•  
Red Hat ES 4 for x86 or AJ\.1D and subsequent versions and releases

•  
IBM AIX 5.3 64-bit (PPC) (GA) and subsequent versions and releases

•  
Sun Solaris 64-bit (SPARC) Version 9 and 10 and subsequent versions and releases

 
 
3

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Documentation:


Internal: Functional Specification; Detailed Design Specification; Detailed Test
Plan
 
External: Installation and Administration documentation; User Guide


Other materials (specifics of what these other materials consist of):


Quality plan


Test Results: report to IBM via spreadsheet all test results, describing the
test(s), results, date of test.


Test Cases: Describe in general terms all test cases, including but not limited
to operating system version and release, subsystem(s) involved, function to be
tested, language of the application code and other relevant details.


Maintenance and support reports (including information required and format):
Monthly reports of all defects reported, all defects fixed, all defects waiting
for information, and waiting for fixes (development or testing)


3.1  
Identification of Tools



Tools for the Licensed Work and are identified below. Supplier will update this
list for all changes as soon as practicable after the change is identified.


Description
Part Number/
Model Number
Version/Release
Owner
1 Visual Studio 6.0
 
Visual C++ 6.0 Enterprise Edition
Microsoft Corp.
2 Visual Studio 2005
 
Version 8.0 50727.42
Microsoft Corp.
3 Solaris (64 bit)
 
Sun WorkShop 6 update 2 C++ 5.3 2001/05/15
Sun Microsystems
4 Redhat Linux (64 bit)
 
gcc version gcc-3.3.6
RedHat
5 Perl 5.6.1 or higher with XML
 
Checker and XML::RegExp modules
 
6 Visual Parse++ 3.0
 
Version 3.02
Sandstone Technology Inc.



3.2  
Error Correction Warranty Period



Supplier will provide Buyer, at no charge, Basic Enhancements and Error
Corrections to the Licensed Work for the term of this SOW and for a period of
four (4) years following the term as specified in Section 5.0.


3.3  
Major Enhancement Warranty Period



Supplier will provide Buyer, at no charge, Major Enhancements to the Licensed
Work during the term of this SOW.
 
 
4

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
4.0  
Rights In Licensed Works



4.1  
Licensed Works



Supplier grants Buyer and Buyer Personnel (to the extent that Buyer Personnel
are working on behalf of or in conjunction with Buyer) a nonexclusive,
worldwide, perpetual, irrevocable license to use, have used, execute, reproduce,
transmit, display, perform, to prepare and have prepared derivative works of
Licensed Works, to transfer, distribute and sublicense Licensed Works and such
derivative works, in any medium or distribution technology, and to grant others
the rights granted herein.


4.2  
Patents



The grant of rights and licenses to the Licensed Work and Tools includes a
nonexclusive, worldwide, perpetual, irrevocable, paid-up license under any
patents and patent applications that are owned or licensable by Supplier now or
in the future which may be (a) required to make, have made, use or have used the
Licensed Works or its derivative works, or (b) required to license or transfer
the Licensed Works or its derivative works. This license applies to the Licensed
Works and any derivative works operating alone or in combination with equipment
or Code. The license scope is to make, have made, use, have used, sell, license
or transfer items, and to practice and have practiced methods, to the extent
required to exercise the rights to the Licensed Works and Tools granted
hereunder.


4.3  
Object Code



Supplier grants Buyer and Buyer Personnel (to the extent that Buyer Personnel
are working on behalf of or in conjunction with Buyer)a nonexclusive, worldwide,
perpetual, irrevocable license to transmit, transfer, distribute, and sublicense
Licensed Works and its derivative works, in Object Code form, and documentation,
in any medium or distribution technology, and to grant others the rights granted
herein.


4.4  
Externals



Supplier grants Buyer and Buyer Personnel (to the extent that Buyer Personnel
are working on behalf of or in conjunction with Buyer) a nonexclusive,
worldwide, perpetual, irrevocable, paid-up license to prepare and have prepared
derivative works of the Externals, and to use, have used, execute, reproduce,
transmit, display, perform, transfer, distribute, and sublicense the Externals
and such derivative works, in any medium or distribution technology, and to
grant others the rights granted herein.
 
 
5

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
5.0  
Description Of Deliverables



5.1  
ANTs Compatibility Server (ACS) is a database emulator/translator solution



•  
Functional Specification

•  
Detailed Design Specification

•  
ANTs Compatibility Server

•  
ANTs ACS Extension for (i.e., ACS enhancements in support of) the IBM Migration
Toolkit

•  
sqsh 2.1.4 (subject to requirements noted in Section 6.6 below)

•  
ANTs bcp (subject to requirements noted in Section 6.6 below)

•  
Sybase Client Support

§  
ODBC

§  
DB-LIB

§  
CI-LIB

§  
IDBC

§  
.NET

•  
Detailed Test Plan

•  
Installation and Administration documentation

•  
User documentation



For the term of this SOW, and continuing for four (4) years thereafter, Supplier
will provide to Buyer testing, maintenance, and support for the Deliverables, as
described in the Attachment entitled “Testing, Maintenance and Support.” Buyer
will provide Level I and Level 2 Support.


5.2  
Sales Enablement



Supplier will provide two weeks per year of train the trainer technical sales
training to the Buyer team, at a Supplier location and at times mutually agreed
to, but no later than the date specified in Section 9 (Schedule). Additionally,
Supplier will provide, at a Supplier location, two weeks of train the trainer
technical sales training to the Buyer team, at a time(s) mutually agreed to, but
no later than at least four weeks prior to the release to Buyer of a Major
Enhancement or new version of the Licensed Work. Supplier will only conduct the
training from within the United States. Each party will bear its own expenses
(e.g., travel, living, etc.) associated with this training.
 
 
6

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
5.3  
Implementation Services



It is anticipated that the marketing and licensing of the IBM product based on
the Licensed Work will generate the need for Implementation Services.
“Implementation Services” means services relating specifically to the
assessment, deployment, data migration, education, testing and customization of
the Licensed Work, but not similar services as relate to IBM DB2 or related
products. The parties acknowledge that Supplier has certain expertise not
available to IBM in handling many aspects of such Implementation Services. With
this in mind, Buyer agrees that Supplier shall become the “preferred” delivery
mechanism for Implementation Services. “Preferred” means that IBM will lead with
using Supplier as a subcontractor when such Implementation Services are proposed
to potential customers by IBM. However, IBM may, when it deems it appropriate,
perform such services itself or use other vendors for Implementation Services.


Upon a customer’s stated desire to accept Implementation Services, Buyer will
generally contract with the end customer as the prime contractor and negotiate
with Supplier to engage Supplier to provide Implementation Services in
accordance with the terms of the IBM Software and Services Agreement
#4909006449.0 (which is being executed concurrently with this Agreement) and
associated Statements of Work (SOWs) entered into under it for specific
engagements.


6.0  
Supplier’s Responsibilities



6.1  
In addition to delivering Licensed Works, Tools and other Deliverables and
Services on schedule, Supplier will:



•  
participate in progress reviews, as requested by Buyer, to demonstrate
Supplier’s performance of its obligations, including but not limited to
providing Project Status Reports every two weeks similar in substance to those
Supplier its subsidiaries have produced for other product development efforts
with other customers, such as the Inventa Project Status Reports for ESM
Integrator;

•  
maintain records to verify authorship of Licensed Works for four (4) years after
the termination or expiration of this SOW. On request, Supplier will deliver or
otherwise make available this information in a form specified by Buyer;

•  
as part of Supplier’s importation requirements, provide to Buyer on the
commercial invoice:



1.  
the Harmonized Tariff Code of the importing country for every Product; and

2.  
an invoice description that provides enough detail to verify the categorical
classification of every Product.

 
 
7

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
•  
for all Supplier Software, supply Buyer with a report outlining the current
version numbers and anticipated cessation of support dates for that Software.
This report must be provided on a biannual basis or more frequently if required
by Buyer



6.2  
Testing



•  
Supplier will perform the following tests prior to each delivery of a Licensed
Work (“Pre-Delivery Testing”):



1.  
component testing;

2.  
functional verification testing;

3.  
system testing; and

4.  
compatibility testing.



•  
Upon Buyer’s request, the details of such testing will be mutually agreed to by
the parties.

•  
Supplier will provide to Buyer concurrent with each delivery of a Licensed Work
all test results, test scenarios, test cases, and test reports associated with
the Pre-Delivery Testing.

•  
Prior to Buyer initiating its acceptance testing, Supplier will:



1.  
provide Buyer, in conjunction with the delivery of the Deliverables, all other
associated material, as described in Section 3.0 of this SOW;

2.  
perform internal testing, in accordance with this Section of this SOW, prior to
providing the Deliverables to Buyer;

3.  
provide associated training documentation for Error Corrections; and

4.  
lead and document weekly status calls with Buyer until all errors are corrected.



6.3  
Supplier’s Use of Subcontractors



Supplier may subcontract Services to be performed hereunder. Notwithstanding
this subsection, Supplier’s use of subcontractors will not relieve Supplier of
the responsibility for the subcontractor’s performance, and Supplier’s
obligations and responsibilities assumed under this Agreement will be made
equally applicable to subcontractors. Buyer reserves the right to reject
Supplier’s use of a subcontractor in performance of this Agreement for any
reason.


6.4  
 Source Code Escrow



6.4.1  
Escrowed Materials



 
8

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
For each Licensed Work, Supplier agrees to place in escrow in accordance with
the terms and conditions of a separate Source Code Custodial Agreement (“SCCA”),
the following materials: (i) two (2) copies of the Licensed Work in
machine-readable format, including both Source Code and Object Code; (ii) one
(l) complete set of the Documentation related to the Licensed Work in both hard
copy and machine-readable form; (iii) one (1) copy of a comprehensive list of
all items in the development environment indicating those items which are
commercially available on reasonable terms through readily known sources; (iv)
one (1) set of the development environment except those items identified
pursuant to (iii) above as being commercially available on reasonable terms
through readily known sources; (v) one (1) copy of a comprehensive list of all
Source Code modules of the Licensed Work.


6.4.2  
Release Events and Rights in Released Escrowed Materials:



Supplier will notify Buyer within three (3) days of the occurrence of a
Triggering Event as defined in the relevant SCCk Buyer is granted a
nonexclusive, worldwide, perpetual, irrevocable license to prepare and have
prepared derivative works of Escrowed Materials, and to use, have used, execute,
reproduce, transmit, display, perform, transfer, distribute and sublicense
Escrowed Materials and such derivative works, in any medium or distribution
technology.


In the event that IBM obtains rights to access the Escrowed Materials pursuant
to any of the 1st through the 4th Triggering Events, as defined in the SCCA,
then the license granted above shall be fully paid-up and royalty-free.


In the event that IBM obtains rights to access the Escrowed Materials pursuant
to the 5th Triggering Event (Change of Control), as defined in the SCCA, then
the following applies:


Buyer (or any successor entity) shall continue to meet its obligations under
this SOW, including providing maintenance and support for the Licensed Work.


Until such time as Buyer has paid to Supplier, at any point in time, either 1) a
total aggregate amount of royalty payments (total payments made to Supplier from
the execution of the SOW pursuant to Section 10.3 of this SOW) amounting to Five
Million US Dollars (US$5,000,000.00), in accordance with the terms of the SOW,
or 2) pays to Supplier a total aggregate amount of Five Million US Dollars
(US$5,000,000.00), including the total payments made to Supplier from the
execution of the SOW pursuant to Section 10.3 of this SOW and any additional
payment needed to bring the total payment amount up to Five Million US Dollars
(US$5,000,000.00), the license granted to Buyer in the first paragraph of this
Section 6.4.2 shall be limited to exercising such rights solely for the purposes
of maintaining and providing Basic Enhancements and Error Corrections to the
Licensed Work. At such time as a total aggregate amount of Five Million US
Dollars (US$5,000,000.00) has been paid to Supplier, the license granted to
Buyer shall be fully paid-up and royalty-free, and no further royalties or
payment shall be made to Supplier.
 
 
9

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
In addition, Supplier agrees to provide training to IBM’s Personnel, at no
additional cost except mutually agreed upon travel expenses, sufficient to
enable IBM to provide ongoing, development, maintenance, support, marketing
activities, sales support, and consulting for the Licensed Work (including the
preparation of Error Corrections and Derivative Works). This training is not to
exceed ten (10) days for each release of the Product without mutual agreement of
both parties.


6.4.3  
Confidential Treatment



Buyer and Supplier will treat the release of the Escrowed Materials as a
disclosure of Confidential Information under the parties’ existing Confidential
Disclosure Agreement related to the Licensed Work, or if none, under Buyer’s
then standard Confidential Disclosure Agreement.


6.5  
Asset Protection



In the event that assets are loaned to Supplier and there is no separate loan
agreement in place between Buyer and Supplier for those assets, Supplier will be
responsible for risk of loss and for the return of those assets to Buyer.


6.6  
Third Party Code Warranty



Supplier represents and warrants on an ongoing basis that, before entering into
this SOW, Supplier has disclosed to Buyer in writing the existence of any third
party code, including without limitation open source code and freeware, (“Third
Party Code”) that is included in or is provided in connection with the
Deliverables and that Supplier and the Deliverables are in compliance with all
licensing agreements applicable to such Third Party Code. Supplier agrees that
IBM must agree on the use of and approach for handling any third party code that
might be included in or as part of the Licensed Work(s) that could be subject to
GPL or LGPL license terms, including, but not limited to, sqsh 2.1.4 and ANTs
bcp. Supplier further represents and warrants on an ongoing basis that, 1)
before including any Third Party Code in any modifications, new releases, or new
versions of the Deliverables under this SOW, Supplier will disclose to Buyer in
writing the existence of such Third Party Code and 2) modified Deliverables or
new releases or new versions of the Deliverables including Third Party Code will
be in compliance with all licensing agreements applicable to such Third Party
Code. Supplier will not provide to Buyer any
 
 
10

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Deliverables or modifications to or new releases or versions of Deliverables,
that include Third Party Code, unless Buyer has approved the inclusion of such
Third Party Code.


7.0  
Quality Requirements



7.1  
Quality Requirements for Commercially Available Software



7.1.1  
Supplier represents that it has a product and service quality program that
includes:

·  
performance targets;

·  
assessment of engineering, development and test processes;

·  
configuration and change management processes;

·  
assessment of the quality of Deliverables, Products and Services;

·  
documents non-conformances; and processes to correct errors or other
non-conformances. Supplier will periodically, as negotiated, provide Buyer its
standard product development life cycle and error metrics.



7.1.2  
The parties agree that the Attachment titled “Quality Requirements for
Commercially Available Software” is hereby incorporated by reference into this
Agreement.



8.0  
Buyer’s Responsibilities



8.1  
Acceptance Testing of Deliverables



Upon receipt of the Deliverables and subject to any extension of the period as
described in Subsection 8.2, Buyer may commence acceptance testing for a period
of up to thirty (30) days, performing such tests as Buyer deems appropriate to
determine if:


a.  
the Deliverables meet the specifications described in this SOW;

b.  
the Deliverables execute repetitively within the system environment described in
this SOW; and

c.  
Buyer can successfully execute to completion all functional and system test
scenarios conducted by Buyer. Buyer’s testing does not relieve Supplier of its
obligations under this Agreement.



8.2  
Error Correction and Acceptance



In the event Buyer encounters any errors during such testing, Buyer will notify
Supplier and may provide Supplier with the test results and other available
documentation of the errors. Notwithstanding anything that may be construed to
the contrary, Buyer is under no obligation to identify any errors or to provide
Supplier with notice of any errors. Within sixty (60) days from Buyer’s
notification of errors, Supplier will correct all such errors and resubmit the
Deliverables to Buyer. Buyer will then restart its acceptance testing of the
Deliverables. Upon Buyer’s successful completion of its acceptance testing,
Buyer will provide notice to Supplier of its acceptance of the Deliverables,
Acceptance of the Deliverables by Buyer does not relieve Supplier of any of its
responsibilities under the Agreement, including but not limited to warranty
responsibility, applicable quality requirements, infringement or product
liability. In the event that Buyer does not provide the error notice anticipated
hereby within sixty (60) days of receipt of a Deliverable, such Deliverable will
be conclusively deemed accepted.
 
 
11

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
9.0  
Schedule (Needs to be Established)



The relevant milestones, completion dates, and terms associated with this SOW
are:



 
MILESTONES
TIMELINE
1. 
Initial Delivery of Tools listed in Section 3.0
TBD
2. 
Functional Specification
TBD
3. 
Detailed Project Plan
TBD
4. 
Alpha Release of Deliverables
TBD
5. 
Demonstration of Pilot Application Migrated
TBD
6. 
Beta Release of Deliverables
TBD
7. 
Receipt of completed Certificate of Originality for the initial GA ready
Licensed Works
TBD
8. 
Complete initial training of IBM technical sales personnel
TBD



10.0  
Payments



10.1  
Payment Terms



The terms of payment are net 60 days either after receipt of Supplier’s valid
invoice or after receipt of the Deliverables or Services, whichever is later.


10.2  
Royalty Calculations



Royalty payments, if any, will be calculated based on the revenue recognized for
sales of royalty-bearing Products in the current royalty period. Payment will be
made in US dollars. 60 days following the close of the calendar quarter during
which invoice amounts are invoiced to Buyer’s customer(s) for the
royalty-bearing Products, unless the last day of the month falls on a weekend or
holiday, it will then be made on the next business day. In the US, a royalty
payment quarter ends on the last day of the calendar quarter. Outside of the US,
a royalty payment quarter is defined according to Buyer’s current administrative
practices. Royalties will be paid less adjustments and refunds due to Buyer.
Buyer will provide a statement summarizing the royalty calculations with each
payment.
 
 
12

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
10.3  
Royalty Payments



Buyer will pay Supplier royalties as follows:


10.3.1  
License Royalties:



Where the Product consists in its entirety of the Licensed Work, IBM will pay
[***] percent ([***]%) of all license revenue recorded by Buyer, less refunds,
reversals, write-offs, credits and the like (which may be recouped by Buyer),
and exclusive of taxes (collectively the “Net License Fees”), for each
authorized copy of a Licensed Work sublicensed by Buyer, Buyer Affiliates or
their respective Personnel


10.3.2  
Maintenance Royalties:



IBM will pay [***] percent ([***]%) of all maintenance fees, less refunds,
reversals, write-offs, credits and the like (which may be recouped by Buyer),
and exclusive of taxes (collectively “Net Maintenance Fees”), recorded by Buyer
for the provision of maintenance by IBM or its Affiliates to a Customer for each
authorized copy of the Licensed Work licensed sublicensed by Buyer, Buyer
Affiliates or their respective Personnel. Maintenance fees only include fees
recorded by IBM for maintenance services specifically for the Licensed Work and
which are assigned a separate part number by IBM.


10.3.3  
Bundling:



When the Product includes the Licensed Work combined with other products or
services, Buyer will pay Supplier, in consideration of the rights and licenses
granted IBM hereunder, the appropriate royalty percentage specified in Sections
10.3.1 or 10.3.2 (as applicable) of such portion of the Net License Fees and Net
Maintenance Fees attributable to the Licensed Work and which is recorded by
Buyer for each authorized copy of a Product sublicensed to an end user by Buyer,
Buyer Affiliates or their Personnel, which attributable portion of the Net
License Fees or Net Maintenance Fees will be based on the proportionate value of
the Licensed Work to the Product, as determined by Buyer.


11.0  
Communications



All communications between the parties will be carried out through the following
designated coordinators. All notices required in writing under this Agreement
will be made to the appropriate contact listed below at the following addresses
and will be effective upon actual receipt. Notices may be transmitted
electronically, by registered or certified mail, or courier. All notices, with
the exception of legal notices, may also be provided by facsimile.
 
 
13

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

Business Coordinators
FOR SUPPLIER
 
FOR BUYER
 
Name
Richard Cerwonka
Name
Jamin Marks
Title
President
Title
Director, Business Development
Address
2040 Briggs Road
Suite B
Mt. Laurel, NJ 08054
Address
11501 Burnet Road
Building 903
Austin, TX 78758
Phone
856-914-5237
Phone
512-286-7402
Fax
856-234-1017
Fax
512-973-4293
Email
rcerwonka@ants.com
Email
jmarks@us.ibm.com



Legal Coordinators
FOR SUPPLIER
 
FOR BUYER
 
Name
Richard Cerwonka
Name
 
Title
President
Title
 
Address
2040 Briggs Road
Suite B
Mt. Laurel, NJ 08054
Address
 
Phone
856-914-5237
Phone
 
Fax
856-234-1017
Fax (Fax notice shall be valid only when verbal confirmation of receipt is
obtained.)
 
Email
rcerwonka@ants.com
Email
 



Technical Coordinators
FOR SUPPLIER
 
FOR BUYER
 
Scott Gray
Alton Dinsmore
Name
Drew Bradstock
Director, Chief Technologist
VP Engineering
Title
Product Line Manager
2040 Briggs Road
Suite B
Mt. Laurel, NJ 08054
2040 Briggs Road
Suite B
Mt. Laurel, NJ 08054
Address
8200 Warden Ave.
Toronto Lab
Markham ON L6G 1C7
Canada
856-914-5212
404-964-7064
Phone
905-413-5949
856-234-1017
856-234-1017
Fax
 
sgray@ants.com
alton.dinsmore@ants.com
Email
drewkb@ca.ibm.com

 
 
14

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
12.0  
Electronic Commerce



Unless previously submitted by Supplier, in order to initiate electronic
transfer of payments associated with this SOW, Supplier will complete the
attached form entitled “Authorization for Electronic Funds Transfer” and fax the
completed form to Accounts Payable at the number included on the form.
 
13.0  
Contractor Safety Guidelines

 
Supplier will require Supplier Personnel assigned to work on Buyer’s premises to
comply with the U.S. Contractor Environmental and Safety Guide, as may be
amended from time to time, or if there is one the local U.S. Contractor Guide,
as may be amended from time to time, for the site where the work is to be
performed, located at the following URL; http://www-03
.ibm.com/procurement/proweb.nsf/ContentDocsByTitle/United+States-U.S.+Contractor+safety+guides?OpenDocument&Parent=Information+for+suppliers
 
14.0  
Date Processing Capability Warranty


Supplier represents and warrants that all Deliverables and Services will process
date data correctly (including, without limitation, correctly processing,
providing, receiving, and displaying date data) within and between the twentieth
and twenty-first centuries, and are designed to exchange date data accurately
and correctly with other products (including, without limitation, hardware,
software, and firmware) used with Deliverables and Services.
 
15.0  
End of Life (“EOL”) Support

 
15.1  
Subcontractor Agreements



Supplier shall include in its agreements with its subcontractors and suppliers
that provide Parts, Products, Services and repairs as part of Supplier’s
fulfillment of this Agreement, a requirement that the subcontractors and
suppliers provide Supplier with timely prior written notice (“Notice Period”) of
withdrawal of any Part by the relevant Part(s) supplier (an “EOL Notice”), a
minimum of twelve (12) months from the date of the EOL Notice to place orders
for said Parts described in an EOL Notice (an “EOL Order”) in quantities as
Buyer deems necessary.
 
 
15

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
15.2  
Supplier Support Regarding Subcontractor’s End of Life Notices



Supplier shall promptly notify Buyer of any End of Life Notices and Last-Time
Buy Notice(s) Supplier receives from its suppliers. Buyer and Supplier shall
work together in good faith to qualify substitute parts or sub-assemblies as may
be needed. If Buyer determines that substitute parts or sub-assemblies are not a
reasonable alternative, Buyer will provide Supplier with Buyer’s estimated last
time purchase requirements for Products and any parts and sub-assemblies
thereof, and Services, (hereafter “EOL Materials”). Supplier shall purchase and
inventory such EOL Materials that are reasonably necessary to support Buyer’s
Products, Services and repair requirements.


15.3  
Consent and Support for Withdrawal



Supplier may not withdraw Products and Services for purchase by Buyer without
Buyer’s written consent. If Supplier requests permission to withdraw a Product
from production, and Buyer consents to such withdrawal, Supplier shall provide
Buyer with a minimum of twelve (12) months from the date of Buyer’s consent (or
such other period which Buyer and Seller mutually agree) to make purchases of
unconstrained quantities of Products.


15.4  
EOL Supplier Obligations



Supplier shall undertake the following obligations for a period of five (5)
years after the date of the last delivery of the Product


•  
Supplier shall maintain Product assembly, process, tooling and test capabilities
for Products as required to deliver Buyer’s end of life Repairs and Services
requirements under this Agreement.

•  
Supplier shall accept Buyer’s Purchase Orders for EOL repairs and Services
following the warranty period at reasonable prices that were negotiated in good
faith.

•  
Supplier shall maintain relations with parts suppliers and subcontractors to
obtain parts or approved substitution necessary for manufacture and delivery of
Repairs and/or Services to Buyer.

•  
Supplier shall purchase and hold in its inventory Parts required to support
Buyer’s Services and repair requirements.



15.5  
Excess EOL Materials



If the quantity of EOL Materials specified by Buyer in accordance with paragraph
15.2 of this Section are not subsequently consumed by Buyer’s actual Services
and repair requirements during the term of this Agreement, or as may otherwise
be agreed to by the parties, Buyer and Supplier shall meet to review the
disposition for the remaining EOL Materials. Buyer may issue a last time
Purchase Order for delivery of the remaining EOL Materials to Buyer’s designated
locations, or the parties may agree to dispose of the EOL Materials. If Buyer
purchases the remaining EOL Materials, the prices shall be at Supplier’s
reasonable cost, plus reasonable acquisition and shipping expenses. If Buyer and
Supplier agree to have Supplier dispose of the remaining EOL Materials, then
Buyer shall reimburse Supplier for the EOL Materials as provided in this
Section, less any scrap or salvage value, plus a reasonable charge for
Supplier’s services in disposing of the EOL Materials.
 
 
16

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
15.6  
Agreement for EOL Support



Buyer and Supplier may agree in writing that Supplier may withdraw any Products
and/or Services during the term of this Agreement. If Buyer and Supplier so
agree, then Supplier shall: (i) provide Buyer with a minimum of twelve (12)
months’ prior written notice (“Notice Period”) of Supplier’s intent to withdraw
such Products and/or Services for purchase (an “EOL Notice”), and (ii) provide
Buyer a minimum of six (6) months from the date of Supplier’s notice to place
orders for Products and/or Services described in an EOL Notice (an “EOL Order”)
as Buyer deems necessary. Unless otherwise agreed, Buyer may schedule deliveries
for EOL Orders at any time during the EOL Notice Period.


15.7  
Supplier Support Regarding Subcontractor’s End of Life Notices



Supplier shall provide Buyer with notice and copies of supporting documentation
of all notifications that Supplier receives from its suppliers for any parts or
sub-assemblies used in the manufacture or delivery of any Products and Services
that are the functional equivalent of an EOL Notice. In such an event, Buyer and
Supplier shall work together in good faith to qualify substitute parts or
sub-assemblies as needed. If Buyer determines that substitute parts or
sub-assemblies are not a reasonable alternative, Buyer will provide Supplier
with Buyer’s estimated last-time purchase requirements for Products and any
parts and/or sub-assemblies required for Products repair (hereafter “EOL
Materials”). Supplier shall purchase and inventory such EOL Materials to support
Products, Services and repair requirements solely for Buyer.


15.8  
Supplier Disposition of EOL Materials



If, at the end of the term of this Agreement, EOL Materials remain in Supplier’s
inventory for which Supplier has in good faith determined it has no alternate
use, Buyer may either (i) issue a last time purchase order for delivery of the
remaining EOL Materials to Buyer, or (ii) Buyer shall reimburse Supplier for the
EOL Materials, less any scrap or salvage value, plus the reasonable and actual
cost incurred by Suppler to dispose the EOL Materials.


15.9  
Buyer Purchase of EOL Materials



Notwithstanding Supplier’s obligations under Sections 15.1 and 15.2, above,
Buyer may purchase EOL Materials from Supplier in such quantities as Buyer deems
necessary. Buyer’s purchase orders should be issued no later than one-hundred
and eighty (180) Days after Supplier provides Buyer with an EOL Notice. Prices
for such EOL Materials which Buyer wishes to purchase shall be at the prices set
forth in the relevant SOW. If prices for parts or subassemblies have not been
established then the Price(s) for those EOL Materials shall be at Supplier’s
reasonable cost, plus reasonable acquisition and shipping expenses.
 
 
17

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
16.0  
Katz Patents



Buyer and its Affiliates shall not be liable to Supplier nor indemnify Supplier
for any claims of patent infringement, including contributory infringement or
inducement to infringe, of any patents owned or licensable now or hereafter by
Ronald A. Katz or Ronald A. Katz Technology Licensing, L.P. or by his or its
successors or assigns (ltKatz Patents”).


Supplier agrees to defend Buyer and its Affiliates and its and their employees,
officers, and directors against any claim of infringement, including
contributory infringement or inducement to infringe, of any Katz Patents related
to Program Products, Services and/or Deliverables provided by Supplier to Buyer
under this Agreement or SOW, alone or in combination with other devices,
products, software, services and/or Deliverables whether provided by Supplier,
Buyer or others, and to pay all damages that a court finally awards or to which
Supplier agrees to in any final settlement and any reasonable attorneys’ fees
and expenses of defense incurred by Buyer resulting there from, provided that
Buyer:


•  
promptly notifies Supplier in writing of the claim; and



•  
allows Supplier to control and reasonably cooperates with Supplier in the
defense of the claim and any related settlement negotiations.



Buyer shall not be responsible for determining whether Supplier requires a
license to any Katz Patents, obtaining any such license on Supplier’s behalf, or
paying any fees relating to any such licenses.


17.0  
On Premises Guidelines



Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
premises will comply with this Section


18.0  
Access to Premises



18.1  
Supplier will:

 
 
18

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

•  
to the extent permitted by local law, ensure that Supplier Personnel assigned to
work on Buyer’s premises will participate in a pre employment criminal
background check covering the counties in which the person was employed or
resided for the past seven years (or longer as required by State legislation),
and inform Buyer of any negative findings;

•  
maintain a current and complete list of the persons’ names and social security
numbers;

•  
obtain for each person a valid identification badge from Buyer and ensure that
it is displayed to gain access to and while on Buyer’s premises (it is Buyer’s
policy to deactivate any such badge if not used in ninety days);

•  
maintain a signed acknowledgment that each person will comply with Buyer’s
Safety & Security Guidelines;

•  
ensure that each person with regular access to Buyer’s premises complies with
all parking restrictions and with vehicle registration requirements if any;

•  
inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval;

•  
at Buyer’s request, remove a person from Buyer’s premises and not reassign such
person to work on Buyer’s premises (Buyer is not required to provide a reason
for such request); and

•  
notify Buyer immediately upon completion or termination of any assignment and
return Buyer’s identification badge.



Upon Buyer’s request, Supplier will provide documentation to verify compliance
with this Subsection.


18.2  
General Business Activity Restrictions



Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
premises:


•  
will not conduct any non-Buyer related business activities (such as interviews,
hirings, dismissals or personal

•  
solicitations) on Buyer’s premises;

•  
will not conduct Supplier’s Personnel training on Buyer’s premises, except for
on-the-job training;

•  
will not attempt to participate in Buyer benefit plans or activities;

•  
will not send or receive non-Buyer related mail through Buyer’s mail systems;
and

•  
will not sell, advertise or market any products or distribute printed, written
or graphic materials on Buyer’s premises without Buyer’s written permission,



18.3  
Buyer’s Safety and Security Guidelines



Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
premises:
 
 
19

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
•  
do not bring weapons of any kind onto Buyer’s premises;

•  
do not manufacture, sell, distribute, possess, use or be under the influence of
controlled substances (for non-medical reasons) or alcoholic beverages while on
Buyer’s premises;

•  
do not have in their possession hazardous materials of any kind on Buyer’s
premises without Buyer’s authorization;

•  
acknowledge that all persons, property, and vehicles entering or leaving Buyer’s
premises are subject to search; and

•  
remain in authorized areas only (limited to the work locations, cafeterias, rest
rooms and, in the event of a medical emergency, Buyer’s medical facilities).



Supplier will promptly notify Buyer of any accident or security incidents
involving loss of or misuse or damage to Buyer’s intellectual or physical
assets; physical altercations; assaults; or harassment and provide Buyer with a
copy of any accident or incident report involving the above. Supplier must
coordinate with Buyer access to Buyer’s premises during non-regular working
hours.


18.4  
Asset Control



In the event Supplier Personnel has access to information, information assets,
supplies or other property, including property owned by third parties but
provided to Supplier Personnel by Buyer (“Buyer Assets”), Supplier Personnel:


•  
will not remove Buyer Assets from Buyer’s premises without Buyer’s
authorization;

•  
will use Buyer Assets only for purposes of this Agreement and reimburse Buyer
for any unauthorized use;

•  
will only connect with, interact with or use programs, tools or routines that
Buyer agrees are needed to provide Services;

•  
will not share or disclose user identifiers, passwords, cipher keys or computer
dial port telephone numbers; and

•  
in the event the Buyer Assets are confidential, will not copy, disclose or leave
such assets unsecured or unattended.



Buyer may periodically audit Supplier’s data residing on Buyer Assets.


18.5  
Supervision a/Supplier’s Personnel



Suppliers will provide consistent and effective supervision of its Personnel
provided under this Agreement, at no additional cost to Buyer. Consistent and
effective supervision shall include regular interaction and communication with
Supplier’s Personnel either in person or through other effective means.
Supplier’s supervisor shall be responsible for exercising full supervisory
authority over all day-to-day employment relationship decisions relating to
Supplier’s Personnel, including those decisions relating to: wages, hours, terms
and conditions of employment, hiring, discipline, performance evaluations,
termination, counseling and scheduling. Supplier’s supervisors responsible for
each work location will be responsible to know that work location’s planned
holiday (and other closing) schedules and the impacts all such schedules have on
Supplier’s Personnel. Supplier will conduct orientation sessions with its
Personnel before placement on an assignment with Buyer, during which orientation
such Personnel will be told who their supervisor is and how that supervisor can
be contacted. Supplier will, from time to time, ensure that all of its Personnel
working under this Agreement continue to be aware of this information. Supplier
shall also be responsible for training its Personnel that any employment related
issues should be brought forward in the first instance to Supplier and not
Buyer. Where such issues relate to actions which are alleged to have been taken
by Buyer or Buyer’s Personnel, Supplier will notify Buyer immediately in order
that appropriate investigative action can be taken. Notwithstanding any other
language or agreement to the contrary, Buyer will not, and Supplier agrees that
Buyer has no responsibility to approve any Supplier Personnel’s time sheets. If
Buyer should review, sign and/or submit Supplier Personnel’s timesheets, whether
manually or electronically, as part of Buyer’s billing verification processes,
the parties acknowledge and agree that such review, signature and/or submittal
shall in no way constitute concurrence or approval of such timesheets, nor
create any other commitment or obligation on the part of Buyer to Supplier or
Supplier Personnel.
 
 
20

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
19.0  
Removal of Supplier IP Ownership Markings



Buyer will not remove or destroy any ownership marking, restricted legends, or
IP notices in Supplier’s software.


20.0  
Shrink-Wrap and Click-Wrap Agreements



This Agreement will supersede any Supplier shrink-wrap or click-wrap agreements
and invoice or acknowledgement terms and conditions in connection with the
Products and/or Tools (as applicable) and none of those agreements and terms and
conditions will apply.


21.0  
Supplier Representations



Supplier represents and warrants that any and all representations made and
information provided by Supplier to Buyer and Affiliates in connection with this
SOW, including that information provided within or in support of an RFPIRFQ, is
accurate.
 
 
21

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
 
 
 

ACCEPTED AND AGREED TO:     ACCEPTED AND AGREED TO:                     IBM    
ANTS Software, Inc.                     By:   
                                                                
    By:   
                                                                
     
Buyer Signature                                                      
Date       
Supplier Signature                                           
Date     
Lubna Farooq
       
Joseph Kozak
     
Contract Administrator
       
Chairman and CEO
     
Buyer Address:
400 North Brand Blvd.
Glendale, CA 91203
       
Supplier Address:
2040 Briggs Road, Suite B4
Mount Laurel, NJ 08054
 

 
 
22

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Graphic [graphic.jpg]
You hereby authorize IBM to initiate credit entries to the account listed below
in connection with agreed upon Electronic Data Interchange (EDI) transactions
between our companies. You agree that such transactions will be governed by the
National Automated Clearing House Association (ACH) rules. This authority is to
remain in effect until IBM has received written notification of termination in
such time and such manner as to afford IBM a reasonable opportunity to act on
it. You also authorize the Bank listed below to verify your account information
as necessary to establish the EFT. IN NO EVENT SHALL IBM BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES AS A RESULT OF THE
DELAY, OMISSION OR ERROR OF AN ELECTRONIC CREDIT ENTRY, EVEN IF IBM HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. You are required to provide IBM
prompt written notice regarding the initiation, change, or termination of any
relationship in which you authorize a Third Party to receive payment from IBM on
your behalf. Payments made by IBM to a Third Party you authorize within this
form to accept payments on your behalf shall satisfy any payment obligation from
IBM to you and shall constitute payment in full for such obligation.
This agreement shall be governed by the laws of the State of New York.
TRADING PARTNER NAME:
ANTS Software, Inc.
Physical Address
 
Street
700 Airport Blvd., Suite 300
City, State, Zip
Burlingame, CA 94010
Company Tax ID Number
13-3054685
Remit to Address
Only list a remit address if it differs from the above above
Street
 
City, State, Zip
 
Banking Information
This must be a U.S. Domestic Bank to use this form
Name of Bank
Silicon Valley Bank
Street
3003 Tasman
City, State, Zip
Santa Clara, CA 95054
Title on Bank Account (Should read exactly as listed on Bank Statement)
Ants Software Inc.
EFT Information
Obtain this information directly from your bank
Bank ABA Number (also known as Bank Routing Number
121140399 (Must be a nine digit number)
Bank Account Number
 
Your Bank Contact
Person at your bank who we can contact to verify banking information
Contact Name and Title
Kathleen Courtney, Relationship Advisor, Western Division
Contact Phone/Fax
925-737-6015
Remit Advice Option
Check One (See other instructions for help)
Remit advice sent director to your EDI/WOI Mailbox
Fill in your EDI/WOI User ID:
Remit advise sent to your bank with payment
 
Authorization
Authorized Signature (must be signed)
Date:
Print Name:
Title:
Email:                      Phone:                                           Fax:
 

 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

A copy of a voided check is recommended to validate your EFT banking
information. Please fax this form along with a copy of a voided check to (845)
491-5368


The following instructions will assist you in filling out the EFT Authorization
Form accurately. All fields on this form are required for your request to be
processed. These instructions are designed to prevent errors which cause delays
in your EFT setup. If you have additional questions, please contact our EFT Team
at eftsetup@us.ibm.com or the AP Customer Service at 607-429-4848. Additional
information can be found on our internet website at http://www-
1.ibm.comiprocurementlproweb.nsf/ContentDocsByTitlelUnited+States-EFT
+Process?OpenDocument&Parent~EDI+Invoicing


Trading Partner Name:
This is the name of your company. Please fill out the name as it would appear on
the invoice.


Physical Address:
This is your company’s physical location.


Remit To Address:
This is the address for which your invoices read “send payments to:.” This is
not to be confused with your company’s physical location; however it may be the
same. A rule of thumb is: Where should payments be mailed in the event a paper
check needs to be cut?


Banking Information:
This is the physical location of the bank you use. If you use a branch, please
supply the branch’s address in this section. If proper information is not
provided, it will result in payment delays.


Title on Bank Account:
This should be the exact name as shown on your monthly Bank Statements. If the
name (Title) on your bank account differs from your company name, we will need a
written explanation on your company letterhead of the relationship between the
name on the account and your company name. This letter can be faxed in along
with the EFT Authorization Form,


EFT Information:
We recommend that you obtain this information directly from you bank. The
information needed is the Routing ABA# (American Banking Association) of your
bank, and your company’s individual Account #. When asking the bank for this
information, let them know that IBM intends to send EFT payments to you account
using the ACH (Automated Clearing House). It is important to note that IBM is
sending an EFT payment through the ACH, we are not sending a Wire payment. Wire
payments and EFT payments are not the same. For additional backup, we recommend
that you send a copy of a voided check along with the EFT Form,
 
 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 


Bank Contact:
This should be an employee of your bank whom IBM can contact to verify that the
banking information supplied is correct.


Remit Advice Option:
This determines where IBM sends your remittance advice for payments that are
sent electronically. IBM offers two options:


Option 1: You must be an EDI/Forms Exchange (FOX)/WOI enabled supplier to use
this option. IBM will electronically send your remittance to your EDI/FOX/WOI
in-box. You will normally receive your remittance advice 1 to 2 days prior to
the date the funds will be available in your account. Please provide your
EDI/FOX/WOI mailbox/user id in the space to the right of the Option 1 check-box.
Option 1 is recommended for all EDI/FOX/WOI users.


Option 2: IBM will electronically send your remittance to your bank along with
the payment. When choosing this option you will need to set up an agreement with
your bank for them to forward you this information. (IBM will be sending the
payment and remittance advice in an X-12 820 CTX file via the ACH).


Signature/Company Contact:
The form must be signed by someone in your company who has the authorization to
permit IBM to electronically send payments to your company’s bank account.
Please provide all the requested information for this individual.
 
 
3

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
If Supplier’s bank is outside the United States, include this form and delete
the form entitled “Authorization for Electronic Funds Transfer Form. “


22  ELECTRONIC FUNDS TRANSFER


Accounts Payable cannot accept faxed materials to enable an Electronic Funds
Transfer (EFT) setup for payments to banks outside the United States. Please
PROVIDE the following information on your company letterhead/stationery in order
to authorize IBM to begin payments via electronic transfer:


1. Invoice name and address remit to data must match the information provided by
you on your letterhead/stationery.


2. Remittance detail will be mailed to the address listed at the time of
payment.


3. Payment will begin only after the information supplied by you can be
verified.


4. This request must be original and air-mailed to the following address:


<Insert local accounts payable services address/contact information>
 

--------------------------------------------------------------------------------



REQUIRED INFORMATION: (Original, typed on your company letterhead/stationery)


1. Supplier name and remit to address (which is on your invoices).


2. Supplier contact name / telephone number / fax number / Internet id, if
applicable.


3. Supplier bank name and address.


4. Supplier bank account number.


5. Bank contact name / telephone number / fax number.


6. Name of IBM Buyer.


7. IBM purchase order number, if there are multiple purchase order numbers,
provide at least one number.
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
8. Is a paper check acceptable until the electronic payment process has been
completed? YES or NO


9. If you have an IBM Remit Supplier number, include it in your response.


DO NOT MAIL THIS INFORMATION WITH INVOICES YOU SEND TO IBM. Mail the above
information separately to the address noted above.


NOTE IF, IN THE FUTURE, ANY ALTERNATIONS TO THE INFORMATION IS NECESSARY, ONCE
IT IS VERIFIED, YOU MUST REPEAT THE REQUIREMENTS ABOVE AND RE-SEND THE REVISED
INFORMATION TO THE ADDRESS NOTED ABOVE THE REVISED INFORMATION WILL THEN NEED TO
BE REVERIFIED WITH THE BANK(S) INVOLVED. IF THE INFORMATION CHANGES, ACCOUNTS
PAYABLE WILL NOT BE A WARE OF IT UNLESS YOU INFORM US BY PROVIDING THE REVISED
INFORMATION ON YOUR LETTERHEAD/STATIONERY


For payment inquiries older than thirty (30) days, call: Global Accounts Payable
Service Center at 607-429-4848. Internal calls can be made to 8-620-4848.
 
 
2

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 


23  Vendor Certificate of Originality


Will be fully completed as we move through the Design - Spec process.


Insert the following Certificate of Originality. if applicable.


This questionnaire must be completed by a vendor (“You··) furnishing
copyrightable material. such as software. audio/visual works. written materials.
etc. (“Material!”·) to IBM. The acceptance of this questionnaire by IBM is a
prerequisite for the IBM final payment for the furnished Material.


Depending on Your agreement with IBM. You may have an obligation to communicate
additional information to IBM that IBM may require for copyright registration
and/or enforcement of legal rights relating to the furnished material.


Please leave no questions blank. Write “not applicable” or “N/A” if a question
is not relevant to the furnished material.


Summary Information


Your name and address: Richard M. Cerwonka ANTs software. inc.
2040 Briggs Road Suite B Mt. Laurel. NJ 08054


Name of the Material: ANTs Compatibility Server”
IBM Contract No: 4909001194
IBM Contract Administrator:


A -Material Identification


1. Category of the material (Please check only one): -/
P             a) Software (including its related documentation)
 b) Audiovisual Works
 c) Mask Works
 d) Written Materials excluding related documentation of a)-c)
 e) Other (if other please identify):
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
If You selected either “Software” or “Audio/Visual Works”, please provide the
names of any software tools (e.g., compiler, software development tool, etc.)
that were used to create such Material:


Microsoft Visual Studio
GNU C Compiler
Solaris Workshop ClC++ Compiler
Perforce
Araxis
WinSQL
Oracle SQL Developer
Oracle Migration Work Bench
Oracle
Sybase ASE
Visual Parse
LCC-Win32


* NOTE: This list will likely change for the product to be developed per this
OEM agreement.


2. General description of the Material (including the description of any new
function that You contributed):


The ANTs Compatibility Server (ACS) is a database emulation technology that
allows applications developed against one database platform to run with very few
modifications against a new target database platform.


3. What was the date that the creation of Material was completed? (except for
minor error corrections, etc.):


The current product, which is not covered under this OEM agreement, was released
in March of 2008. The version of the product covered by this OEM agreement (the
Material) has not yet been developed.


B - Newly Created Material


The questions in this section are targeted at any newly created portion of the
Material (“Newly Created Material”). If the Material includes any pre-existing
material, please provide detailed information for such pre-existing material in
section C (Pre-existing Material). All developers or creators of the Newly
Created Material must be specified in one of the following Categories I, II or
III. Unless otherwise indicated, Your employees include temporary and
supplemental employees who created or contributed to the creation of the
Material under contract or other agreement with You.
 
 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
I. Was any portion of the Newly Created Material created by Your employee(s)
within the scope of their work assignment or job function (“Category I)
assignment? ___Yes___No


If You checked Yes please provide a copy of any relevant employee agreement
governing the creation of intellectual property for Your company by the employee
and provide below the requested information for each employee. It is not
necessary to provide copies of the agreements actually signed by each employee
as long as you provide the terms of each agreement. For example, it would be
sufficient to provide blank employee agreement forms of the type actually
completed by the employee.


Name of employee:
   
Title:
             
Name of employee:
   
Title:
             
Name of employee:
   
Title:
     

                                                                                                   
(If there is insufficient space to list all contributors, please attach an
additional page with the required information). II. Was any portion of the Newly
Created Material created by Your employee(s) outside the scope of their work
assignment or job function (“Category II”)? ___Yes___No


If You checked Yes please provide a copy of any relevant employee agreement
governing the creation of intellectual property for Your company by the employee
and provide below the requested information for each employee. It is not
necessary to provide copies of the agreements actually signed by each employee
as long as you provide the terms of each agreement. For example, it would be
sufficient to provide blank employee agreement forms of the type actually
completed by the employee.
 
Name of employee:
   
Title:
             
Name of employee:
   
Title:
     



 
3

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Name of employee:
   
Title:
     

 
(If there is insufficient space to list all contributors, please attach an
additional page with the required information). III. Was any portion of the
Newly Created Material created for You by anyone other than Your employees,
including another vendor company, an independent contractor, a subcontractor, a
consortium or university (“Category III)? ___Yes___No


If You checked Yes please provide a copy of any relevant agreement that you may
have governing the creation and/or license of the intellectual property for this
Material and the names and title of the individuals who contributed the material
If the third party was a company, please provide the name and address for the
company.
 
Name of employee:
   
Title/Address:
             
Name of employee:
   
Title/Address:
             
Name of employee:
   
Title/Address:
     

 
(If there is insufficient space to list all contributors, please attach an
additional page with the required information).


1. Does any portion of the Newly Created Material link to any libraries or other
software that is characterized as freeware, shareware or open source software
(“OSS Material”). For the purposes of this Certificate of Originality, open
source software is computer software programs whose source code is available for
inspection and use by anyone and is made available under a license that permits
recipients to copy, modify and distribute the program’s source code without
payment of royalty.


Common examples of such licenses, include, but are not limited to, the GNU GPL
and LGPL licenses, the Mozilla Public License, Apache license, BSD License, MIT
License, Common Public License, etc.? ___Yes___No


If you checked No please go to section C.


If you checked Yes please, provide the following OSS Material information. Is
the linking static or dynamic? ___ static ____ dynamic
 
 
4

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
OSS Material Name:
         
Source of the OSS Material (e.g., a URL, company address, etc):
       
License Information (please attach a copy of the license):
       
Any information that would be helpful to identify the ownership of the OSS
Material (e.g., Copyright notice, author's name, contact information, etc.):
 

 
C -Pre-existing Material


The target of this section is any material that had been created by You or
others, before you entered into an agreement with IBM to create the Material
(“Pre-existing Material”). Pre-existing Material includes, but is not limited
to, software, software libraries, textbooks, and publications that were used in
the creation of the Material provided by You to IBM.


1. Was any portion of the Material composed of or derived from Pre-existing
Material?     X   Yes ____ No


If you checked No go to section D.


2. Is any portion of the Pre-existing Material owned by You?   X    Yes ___ No


If you checked Yes please provide the name of the Pre-existing Material


ANTs Compatibility Server for Oracle ANTs Data Server


3. Is any portion of the Pre-existing Material owned by a third party (excluding
OSS Material)? ____Yes ____No


If you checked Yes please provide the following information:
 
Name of Pre-existing Material:
     
Source of the Pre-existing Material (e.g., a URL, company address, etc):
     
License Information (please attach a copy of the license):
 

 
 
5

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195



Any information that would be helpful to identify the source and ownership of
the material (e.g., Copyright notice, author's name, contact information, etc.):
 

 
Have You modified the third party Pre-existing Material? ____ Yes ___ No


If you checked Yes, please briefly describe the nature of the modifications
 

 
4. Is any portion of the Pre-existing Material ass Material? ____Yes   X   No If
you checked Yes please provide the following information:
 
Name of Pre-existing Material:
     
Source of the Pre-existing Material (e.g., a URL, company address, etc):
     
License Information (please attach a copy of the license):
 

 
Any information that would be helpful to identify the source and ownership of
the material (e.g., Copyright notice, author's name, contact information, etc.):
 

 
Have You modified the third party ass Material? ___ Yes ___ No



If you checked Yes, please briefly describe the nature of the modifications
 



5. Does any portion of the Pre-existing Material link to any ass Material,
including, for example, by using an ass Material source software development
kit?   X    Yes ___ No


If you checked Yes please, provide the following ass Material information, Is
the linking static or dynamic?   X    static ____ dynamic


OSS Material Name:


GNU C Library (glibc)


Source of the Pre-existing Material (e.g., a URL, company address, etc):
http://www.gnu.org/software/libc/


License Information (please attach a copy of the license):

 
6

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
GNU LESSER GENERAL PUBLIC LICENSE
Version 2.1, February 1999


Copyright (C) 1991, 1999 Free Software Foundation, Inc.
59 Temple Place, Suite 330, Boston, MA 02111-1307 USA
Everyone is permitted to copy and distribute verbatim copies of this license
document, but changing it is not allowed.


[This is the first released version of the Lesser GPL. It also counts as the
successor of the GNU Library Public License, version 2, hence the version number
2.1.]


Preamble


The licenses for most software are designed to take away your freedom to share
and change it. By contrast, the GNU General Public Licenses are intended to
guarantee your freedom to share and change free software--to make sure the
software is free for all its users.


This license, the Lesser General Public License, applies to some specially
designated software packages--typical1y 1ibraries--of the Free Software
Foundation and other authors who decide to use it. You can use it too, but we
suggest you first think carefully about whether this license or the ordinary
General Public License is the better strategy to use in any particular case,
based on the explanations below.


When we speak of free software, we are referring to freedom of use, not price.
Our General Public Licenses are designed to make sure that you have the freedom
to distribute copies of free software (and charge for this service if you wish);
that you receive source code or can get it if you want it; that you can change
the software and use pieces of it in new free programs; and that you are
informed that you can do these things.


To protect your rights, we need to make restrictions that forbid distributors to
deny you these rights or to ask you to surrender these rights. These
restrictions translate to certain responsibilities for you if you distribute
copies of the library or if you modify it.


For example, if you distribute copies of the library, whether gratis or for a
fee, you must give the recipients all the rights that we gave you. You must make
sure that they, too, receive or can get the source code. If you link other code
with the library, you must provide complete object files to the recipients, so
that they can relink them with the library after making changes to the library
and recompiling it. And you must show them these terms so they know their
rights.
 
 
7

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
We protect your rights with a two-step method: (1) we copyright the library, and
(2) we offer you this license, which gives you legal permission to copy,
distribute and/or modify the library.


To protect each distributor, we want to make it very clear that there is no
warranty for the free library. Also, if the library is modified by someone else
and passed on, the recipients should know that what they have is not the
original version, so that the original author’s reputation will not be affected
by problems that might be introduced by others.


Finally, software patents pose a constant threat to the existence of any free
program. We wish to make sure that a company cannot effectively restrict the
users of a free program by obtaining a restrictive license from a patent holder.
Therefore, we insist that any patent license obtained for a version of the
library must be consistent with the full freedom of use specified in this
license.


Most GNU software, including some libraries, is covered by the ordinary GNU
General Public License. This license, the GNU Lesser General Public License,
applies to certain designated libraries, and is quite different from the
ordinary General Public License. We use this license for certain libraries in
order to permit linking those libraries into non-free programs.


When a program is linked with a library, whether statically or using a shared
library, the combination of the two is legally speaking a combined work, a
derivative of the original library. The ordinary General Public License
therefore permits such linking only if the entire combination fits its criteria
of freedom. The Lesser General Public License permits more lax criteria for
linking other code with the library.


We call this license the “Lesser” General Public License because it does Less to
protect the user’s freedom than the ordinary General Public License. It also
provides other free software developers Less of an advantage over competing
non-free programs. These disadvantages are the reason we use the ordinary
General Public License for many libraries. However, the Lesser license provides
advantages in certain special circumstances.


For example, on rare occasions, there may be a special need to encourage the
widest possible use of a certain library, so that it becomes a de-facto
standard. To achieve this, non-free programs must be allowed to use the library.
A more frequent case is that a free library does the same job as widely used
non-free libraries. In this case, there is little to gain by limiting the free
library to free software only, so we use the Lesser General Public License.


In other cases, permission to use a particular library in non-free programs
enables a greater number of people to use a large body of free software. For
example, permission to use the GNU C Library in non-free programs enables many
more people to use the whole GNU operating system, as well as its variant, the
GNU/Linux operating system.
 
 
8

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
Although the Lesser General Public License is Less protective of the users’
freedom, it does ensure that the user of a program that is linked with the
Library has the freedom and the wherewithal to run that program using a modified
version of the Library.


The precise terms and conditions for copying, distribution and modification
follow. Pay close attention to the difference between a “work based on the
library” and a “work that uses the library”. The former contains code derived
from the library, whereas the latter must be combined with the library in order
to run.


GNU LESSER GENERAL PUBLIC LICENSE
TERMS AND CONDITIONS FOR COPYING, DISTRIBUTION AND MODIFICATION


Q. This License Agreement applies to any software library or other program which
contains a notice placed by the copyright holder or other authorized party
saying it may be distributed under the terms of this Lesser General Public
License (also called “this License”).


Each licensee is addressed as “you”.


A. “library” means a collection of software functions and/or data prepared so as
to be conveniently linked with application programs (which use some of those
functions and data) to form executables.


The “Library”, below, refers to any such software library or work which has been
distributed under these terms. A “work based on the Library” means either the
Library or any derivative work under copyright law: that is to say, a work
containing the Library or a portion of it, either verbatim or with modifications
and/or translated straightforwardly into another language. (Hereinafter,
translation is included without limitation in the term “modification”.)


“Source code” for a work means the preferred form of the work for making
modifications to it. For a library, complete source code means all the source
code for all modules it contains, plus any associated interface definition
files, plus the scripts used to control compilation and installation of the
library.


Activities other than copying, distribution and modification are not covered by
this License; they are outside its scope. The act of running a program using the
Library is not restricted, and output from such a program is covered only if its
contents constitute a work based on the Library (independent of the use of the
Library in a tool for writing it). Whether that is true depends on what the
Library does and what the program that uses the Library does.
 
 
9

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
1. You may copy and distribute verbatim copies of the Library’s complete source
code as you receive it, in any medium, provided that you conspicuously and
appropriately publish on each copy an appropriate copyright notice and
disclaimer of warranty; keep intact all the notices that refer to this License
and to the absence of any warranty; and distribute a copy of this License along
with the Library.


You may charge a fee for the physical act of transferring a copy, and you may at
your option offer warranty protection in exchange for a fee.


2. You may modify your copy or copies of the Library or any portion of it, thus
forming a work based on the Library, and copy and distribute such modifications
or work under the terms of Section 1 above, provided that you also meet all of
these conditions:


a) The modified work must itself be a software library.


b) You must cause the files modified to carry prominent notices stating that you
changed the files and the date of any change.


c) You must cause the whole of the work to be licensed at no charge to all third
parties under the terms of this License.


d) If a facility in the modified Library refers to a function or a table of data
to be supplied by an application program that uses the facility, other than as
an argument passed when the facility is invoked, then you must make a good faith
effort to ensure that, in the event an application does not supply such function
or table, the facility still operates, and performs whatever part of its purpose
remains meaningful.


(For example, a function in a library to compute square roots has a purpose that
is entirely well-defined independent of the application. Therefore, Subsection
2d requires that any application-supplied function or table used by this
function must be optional: if the application does not supply it, the square
root function must still compute square roots.)


These requirements apply to the modified work as a whole. If identifiable
sections of that work are not derived from the Library, and can be reasonably
considered independent and separate works in themselves, then this License, and
its terms, do not apply to those sections when you distribute them as separate
works. But when you distribute the same sections as part of a whole which is a
work based on the Library, the distribution of the whole must be on the terms of
this License, whose permissions for other licensees extend to the entire whole,
and thus to each and every part regardless of who wrote it.
 
 
10

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

Thus, it is not the intent of this section to claim rights or contest your
rights to work written entirely by you; rather, the intent is to exercise the
right to control the distribution of derivative or collective works based on the
Library.


In addition, mere aggregation of another work not based on the Library with the
Library (or with a work based on the Library) on a volume of a storage or
distribution medium does not bring the other work under the scope of this
License.


3. You may opt to apply the terms of the ordinary GNU General Public License
instead of this License to a given copy of the Library. To do this, you must
alter all the notices that refer to this License, so that they refer to the
ordinary GNU General Public License, version 2, instead of to this License. (If
a newer version than version 2 of the ordinary GNU General Public License has
appeared, then you can specify that version instead if you wish.) Do not make
any other change in these notices.


Once this change is made in a given copy, it is irreversible for that copy, so
the ordinary GNU General Public License applies to all subsequent copies and
derivative works made from that copy.


This option is useful when you wish to copy part of the code of the Library into
a program that is not a library.


4. You may copy and distribute the Library (or a portion or derivative of it,
under Section 2) in object code or executable form under the terms of Sections 1
and 2 above provided that you accompany it with the complete corresponding
machine-readable source code, which must be distributed under the terms of
Sections 1 and 2 above on a medium customarily used for software interchange.


If distribution of object code is made by offering access to copy from a
designated place, then offering equivalent access to copy the source code from
the same place satisfies the requirement to distribute the source code, even
though third parties are not compelled to copy the source along with the object
code.


5. A program that contains no derivative of any portion of the Library, but is
designed to work with the Library by being compiled or linked with it, is called
a “work that uses the Library”. Such a work, in isolation, is not a derivative
work of the Library, and therefore falls outside the scope of this License.
 
 
11

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
However, linking a “work that uses the Library” with the Library creates an
executable that is a derivative of the Library (because it contains portions of
the Library), rather than a “work that uses the library”. The executable is
therefore covered by this License. Section 6 states terms for distribution of
such executables.


When a “work that uses the Library” uses material from a header file that is
part of the Library, the object code for the work may be a derivative work of
the Library even though the source code is not. Whether this is true is
especially significant if the work can be linked without the Library, or if the
work is itself a library. The threshold for this to be true is not precisely
defined by law.


If such an object file uses only numerical parameters, data structure layouts
and accessors, and small macros and small inline functions (ten lines or less in
length), then the use of the object file is unrestricted, regardless of whether
it is legally a derivative work. (Executables containing this object code plus
portions of the Library will still fall under Section 6.)


Otherwise, if the work is a derivative of the Library, you may distribute the
object code for the work under the terms of Section 6. Any executables
containing that work also fall under Section 6, whether or not they are linked
directly with the Library itself.


6. As an exception to the Sections above, you may also combine or link a “work
that uses the Library” with the Library to produce a work containing portions of
the Library, and distribute that work under terms of your choice, provided that
the terms permit modification of the work for the customer’s own use and reverse
engineering for debugging such modifications.


You must give prominent notice with each copy of the work that the Library is
used in it and that the Library and its use are covered by this License. You
must supply a copy of this License. If the work during execution displays
copyright notices, you must include the copyright notice for the Library among
them, as well as a reference directing the user to the copy of this License.
Also, you must do one of these things:


a) Accompany the work with the complete corresponding machine-readable source
code for the Library including whatever changes were used in the work (which
must be distributed under Sections 1 and 2 above); and, if the work is an
executable linked with the Library, with the complete machine-readable “work
that uses the Library”, as object code and/or source code, so that the user can
modify the Library and then relink to produce a modified executable containing
the modified Library. (It is understood that the user who changes the contents
of definitions files in the Library will not necessarily be able to recompile
the application to use the modified definitions.)
 
 
12

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
b) Use a suitable shared library mechanism for linking with the Library. A
suitable mechanism is one that (1) uses at run time a copy of the library
already present on the user’s computer system, rather than copying library
functions into the executable, and (2) will operate properly with a modified
version of the library, if the user installs one, as long as the modified
version is interface-compatible with the version that the work was made with.


c) Accompany the work with a written offer, valid for at least three years, to
give the same user the materials specified in Subsection 6a, above, for a charge
no more than the cost of performing this distribution.


d) If distribution of the work is made by offering access to copy from a
designated place, offer equivalent access to copy the above specified materials
from the same place.


e) Verify that the user has already received a copy of these materials or that
you have already sent this user a copy.


For an executable, the required form of the “work that uses the Library” must
include any data and utility programs needed for reproducing the executable from
it. However, as a special exception, the materials to be distributed need not
include anything that is normally distributed (in either source or binary form)
with the major components (compiler, kernel, and so on) of the operating system
on which the executable runs, unless that component itself accompanies the
executable.


It may happen that this requirement contradicts the license restrictions of
other proprietary libraries that do not normally accompany the operating system.
Such a contradiction means you cannot use both them and the Library together in
an executable that you distribute.


7. You may place library facilities that are a work based on the Library
side-by-side in a single library together with other library facilities not
covered by this License, and distribute such a combined library, provided that
the separate distribution of the work based on the Library and of the other
library facilities is otherwise permitted, and provided that you do these two
things:


a) Accompany the combined library with a copy of the same work based on the
Library, uncombined with any other library facilities. This must be distributed
under the terms of the Sections above.
 
 
13

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
b) Give prominent notice with the combined library of the fact that part of it
is a work based on the Library, and explaining where to find the accompanying
uncombined form of the same work.


8. You may not copy, modify, sublicense, link with, or distribute the Library
except as expressly provided under this License. Any attempt otherwise to copy,
modify, sublicense, link with, or distribute the Library is void, and will
automatically terminate your rights under this License. However, parties who
have received copies, or rights, from you under this License will not have their
licenses terminated so long as such parties remain in full compliance.


9. You are not required to accept this License, since you have not signed it.
However, nothing else grants you permission to modify or distribute the Library
or its derivative works. These actions are prohibited by law if you do not
accept this License. Therefore, by modifying or distributing the Library (or any
work based on the Library), you indicate your acceptance of this License to do
so, and all its terms and conditions for copying, distributing or modifying the
Library or works based on it.


10. Each time you redistribute the Library (or any work based on the Library),
the recipient automatically receives a license from the original licensor to
copy, distribute, link with or modify the Library subject to these terms and
conditions. You may not impose any further restrictions on the recipients’
exercise of the rights granted herein. You are not responsible for enforcing
compliance by third parties with this License.


11. If, as a consequence of a court judgment or allegation of patent
infringement or for any other reason (not limited to patent issues), conditions
are imposed on you (whether by court order, agreement or otherwise) that
contradict the conditions of this License, they do not excuse you from the
conditions of this License. If you cannot distribute so as to satisfy
simultaneously your obligations under this License and any other pertinent
obligations, then as a consequence you may not distribute the Library at all.
For example, if a patent license would not permit royalty-free redistribution of
the Library by all those who receive copies directly or indirectly through you,
then the only way you could satisfy both it and this License would be to refrain
entirely from distribution of the Library.


If any portion of this section is held invalid or unenforceable under any
particular circumstance, the balance of the section is intended to apply, and
the section as a whole is intended to apply in other circumstances.


It is not the purpose of this section to induce you to infringe any patents or
other property right claims or to contest validity of any such claims; this
section has the sole purpose of protecting the integrity of the free software
distribution system which is implemented by public license practices. Many
people have made generous contributions to the wide range of software
distributed through that system in reliance on consistent application of that
system; it is up to the author/donor to decide if he or she is willing to
distribute software through any other system and a licensee cannot impose that
choice.
 
 
14

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
This section is intended to make thoroughly clear what is believed to be a
consequence of the rest of this License.


12. If the distribution and/or use of the Library is restricted in certain
countries either by patents or by copyrighted interfaces, the original copyright
holder who places the Library under this License may add an explicit
geographical distribution limitation excluding those countries, so that
distribution is permitted only in or among countries not thus excluded. In such
case, this License incorporates the limitation as if written in the body of this
License.


13. The Free Software Foundation may publish revised and/or new versions of the
Lesser General Public License from time to time. Such new versions will be
similar in spirit to the present version, but may differ in detail to address
new problems or concerns.


Each version is given a distinguishing version number. If the Library specifies
a version number of this License which applies to it and “any later version”,
you have the option of following the terms and conditions either of that version
or of any later version published by the Free Software Foundation. If the
Library does not specify a license version number, you may choose any version
ever published by the Free Software Foundation.


14. If you wish to incorporate parts of the Library into other free programs
whose distribution conditions are incompatible with these, write to the author
to ask for permission. For software which is copyrighted by the Free Software
Foundation, write to the Free Software Foundation; we sometimes make exceptions
for this. Our decision will be guided by the two goals of preserving the free
status of all derivatives of our free software and of promoting the sharing and
reuse of software generally.


NO WARRANTY


15. BECAUSE THE LIBRARY IS LICENSED FREE OF CHARGE, THERE IS NO WARRANTY FOR THE
LIBRARY, TO THE EXTENT PERMITTED BY APPLICABLE LAW. EXCEPT WHEN OTHERWISE STATED
IN WRITING THE COPYRIGHT HOLDERS AND/OR OTHER PARTIES PROVIDE THE LIBRARY “AS
IS” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THE ENTIRE RISK AS TO THE QUALITY AND PERFORMANCE OF THE
LIBRARY IS WITH YOU. SHOULD THE LIBRARY PROVE DEFECTIVE, YOU ASSUME THE COST OF
ALL NECESSARY SERVICING, REPAIR OR CORRECTION.
 
 
15

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
16. IN NO EVENT UNLESS REQUIRED BY APPLICABLE LAW OR AGREED TO IN WRITING WILL
ANY COPYRIGHT HOLDER, OR ANY OTHER PARTY WHO MAY MODIFY AND/OR REDISTRIBUTE THE
LIBRARY AS PERMITTED ABOVE, BE LIABLE TO YOU FOR DAMAGES, INCLUDING ANY GENERAL,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THE USE OR INABILITY
TO USE THE LIBRARY (INCLUDING BUT NOT LIMITED TO LOSS OF DATA OR DATA BEING
RENDERED INACCURATE OR LOSSES SUSTAINED BY YOU OR THIRD PARTIES OR A FAILURE OF
THE LIBRARY TO OPERATE WITH ANY OTHER SOFTWARE), EVEN IF SUCH HOLDER OR OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


END OF TERMS AND CONDITIONS


How to Apply These Terms to Your New Libraries


If you develop a new library, and you want it to be of the greatest possible use
to the public, we recommend making it free software that everyone can
redistribute and change. You can do so by permitting redistribution under these
terms (or, alternatively, under the terms of the ordinary General Public
License) .


To apply these terms, attach the following notices to the library.


It is safest to attach them to the start of each source file to most effectively
convey the exclusion of warranty; and each file should have at least the
“copyright” line and a pointer to where the full notice is found.


<one line to give the library’s name and a brief idea of what it does.>
Copyright (C) <year> <name of author>


This library is free software; you can redistribute it and/or modify it under
the terms of the GNU Lesser General Public License as published by the Free
Software Foundation; either version 2.1 of the License, or (at your option) any
later version.


This library is distributed in the hope that it will be useful, but WITHOUT ANY
WARRANTY; without even the implied warranty of MERCHANTABILITY or FITNESS FOR A
PARTICULAR PURPOSE. See the GNU Lesser General Public License for more details.
 
 
16

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

You should have received a copy of the GNU Lesser General Public License along
with this library; if not, write to the Free Software Foundation, Inc., 59
Temple Place, Suite 330, Boston, MA 02111-1307 USA


Also add information on how to contact you by electronic and paper mail.


You should also get your employer (if you work as a programmer) or your school,
if any, to sign a “copyright disclaimer” for the library, if necessary. Here is
a sample; alter the names:


Yoyodyne, Inc., hereby disclaims all copyright interest in the library ‘Frob’ (a
library for tweaking knobs) written by James Random Hacker.


<signature of Ty Coon>, 1 April 1990 Ty Coon, President of Vice


That’s all there is to it!


Any information that would be helpful to identify the source and ownership of
the material (e.g., Copyright notice, author’s name, contact information, etc.):


See license agreement above.


D -External Characteristics including Icons (“External Characteristics” include
display screens, data formats, instruction or command formats, operator
messages, interfaces, images video, sound recordings, icons, etc.)


Were the “External Characteristics” of the Material or any portion thereof
copied or derived from the pre-existing “external characteristics” of other
software or copyrightable material (“Pre-existing Externals”)? _Yes _X_No If You
checked No go to section E.


If You checked Yes please provide the following information:


a) Type of External Characteristic:
 
b) Name of the External Characteristic:
 
c) Source of the External Characteristic:
 
d) Author (if known):
 
e) Owner:
 
f) License information (if applicable):
 
g) Please identify or describe any pre-existing External Characteristics are
known to you that are similar in appearance to the External Characteristic(s)
that you are providing in the Material.

 
 
17

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 



--------------------------------------------------------------------------------

 
E -Miscellaneous


1. Does the Material conform to any particular technology standards? ___ Yes ___
No
If You checked yes please identify the name of such standard and standard body.
Name of Standard:
 
Standards body:
 

                                                                                                             
2. Identify below, or in an attachment, any other circumstance which might
affect IBM’s ability to reproduce and market this material, including:


a) Confidentiality or trade secrecy of Pre-existing Materials included in the
Material:


b) Known or possible royalty obligations to others arising out of the Material:

 

 
c) Other circumstances:

 

 
Certification
By submitting this form, You acknowledge that you have responsibility for and
direct knowledge of, development or creation of this Material and hereby certify
that:


a) All statements made in this form are true;
b) This Material does not contain any materials copied or derived from other
code, designs, document or other materials, except as listed herein; and
c) All newly written parts of this material are original work of Your employees
and/or third party under contract as specified herein.


Yes, I certify to the above statements





     
Signature
 
Name:
   
Title:
   
Date:
   

 
 
18

--------------------------------------------------------------------------------

 
                                                    
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
Insert the following Confirmation if Assignment of Copyright, if applicable.


Confirmation of Assignment of Copyright for all copyrightable material which
Supplier is assigning to Buyer. The Assignment must be notarized.


Supplier grants and assigns to Buyer all rights, title and interest throughout
the world in the copyright on the Deliverable described in Section ____ of this
Statement of Work, such grant and assignment to Buyer, its successors and
assigns for the duration of all such rights, title and interest and any renewals
or extensions thereof, provided that Supplier’s ownership of copyright on the
preexisting work entitled < Name of Preexisting Work> will not be affected by
this Confirmation of Assignment of Copyright.






     
Authorized Signature
 
Name:
   
Title:
   
Date:
          Notary:     

                                                        
Before me this ____day of ____________, 20___ personally appeared:, to me known
to be the person who is described in and who executed the forgoing assignment
instrument and acknowledged to me that he/she executed the same of his/her own
free will for the purpose therein expressed and on behalf of <Supplier’s full
Name > as <Title of Signer> thereof.


Notary Seal




     
Notary Public or Consular Office of the United States of America
 

 
 
1

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 


Globalization (G11N) Attachment


NOTE - Delete instructional text prior to submission to Supplier.


1. Contracts/Procurement: Forward this Attachment and the Appendix: References
to Assist With Completion of Globalization (G11N) Attachment file to your client
for completion.
2. Client: The terms: Deliverables refers to the code/items to be provided to
IBM; and Supplier refers to the part providing the Deliverables.


To complete this document:
1.  
For assistance in completing this document, please refer to Appendix: Reference
to Assist With Completion of Globalization (G11N) Attachment to SOW (Appendix)
or contact YOllr G11N Site Coordinator.

2.  
Check all items that apply to the Deliverables being received by IBM.

3.  
For items checked, provide backup material. (Example - see Appendix for Code
Page information to be provided to supplier.)

3.  
Provide any other required input.

4.  
Delete all sample input and comments shown in red, as well as these
instructions.

5.  
Save document and return to the appropriate Contract Administrator for inclusion
in the SOW.



1.  
Definition of Terms

Bi-directional (BIDI) languages means languages whose general flow of text
proceeds horizontally from right to left, but numbers, English, and other
left-to-right language text are written from left to right. Examples are Arabic,
Hebrew, and Yiddish.
Coded Character Set means a set of unambiguous rules that establish a character
set and the one-to-one relationships between the characters of the set and their
coded representations. (ISO/IEC)
Code Page means a specification of code points from a defined encoding scheme
for each graphic character in a set or in a collection of graphic character
sets. Within a Code Page, a code point can have only one specific meaning. Code
Pages are defined to support specific languages or groups of languages which
share common writing systems.
Double Byte Character Set (DBCS) languages means languages requiring a set of
characters where each character is represented by 2 bytes. Scripts such as
Japanese, Chinese, and Korean contain more characters than can be represented by
256 code points, thus requiring 2 bytes to uniquely represent each character.
Globalization (G11N) means the proper design and execution of systems, software,
services and procedures to allow the users to work throughout the world, and
among people with different languages, business requirements, and cultural
practices. Globalization includes multilingual, multinational, and multicultural
considerations.
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Internationalization (118N) means the process of producing a product (design and
code) that is totally free of any dependency on the language, script, culture,
and Code Pages (Codes Character Set). Strictly speaking, an Internationalized
product is not usable in any region of the world unless it is localized to that
specific region. Also known as National Language Enablement.
Localization means the process of translating and/or enabling versions of
internationalized programs or platforms to support specific languages, scripts,
coded character sets, and cultural features. Localization includes country
unique support (if necessary) for a particular product.
Single Byte Character Set (SBCS) languages means languages which express each
Codes Character Set using I byte of data. Some examples are English, German,
Greek, Arabic, Hebrew, Urdu, and Farsi.
Translatable Text means text visible to an end user of the software product in
the form of panels, messages, helps, icons, and clip art.


2.  
Basic Support Requirements

2.1.  
The Deliverables must support code pages, character sets, input and output
interfaces for required languages and platforms as follows:

Required platforms: (sample input) WindowsNT, OS390
Required Languages: (sample input) Group I , Norwegian , Swedish, Finnish,
Danish


2.2.  
The Deliverables must support the following functions:

1.  
£ Present (display and print) any character in a target code page and character
set.

2.  
£ Enter (via keyboard, input method editor, voice, etc.) any character available
in the user’s own character set.

3.  
£ Store and retrieve any character in a target code page and character set.

4.  
£ Ensure the semantic meaning and character properties of each character in a
target code page and character set behave correctly.

5.  
£ Provide code page conversions for languages listed in item 2.1 above as
follows:

(sample input) _ASCII to EBCDIC and back ~ Jrom ASCII to UTF-8 and back_


2.3.  
The Deliverables must provide the following support to allow for translation:

1.  
£ Isolate all translatable and presentation control information from executable
code at the source and the run time component level

2.  
£ Consider Presentation Control Information (PCI), such as function key labels,
part of the Translatable Text and make it available to the translator during the
translation process.

3.  
£ Allocate space to allow for expansion of translated information, so it can be
displayed properly.

4.  
£ Do not create functions which are dependent on panel locations because display
position may change when Translatable Text expands.

5.  
£ Provide a method for tracking messages and panels to translators

6.  
£ Permit variables used in Translatable Text to assume any location and order
within a display field.

7.  
£ Create messages and other Translatable Text as complete entities and not
construct them from individual words or phrases

8.  
£ Treat Icons and clip art as Translatable Text, isolating text as much as
possible to facilitate easier translation.

9.  
£ Treat inputs such as commands, keywords, and responses as Translatable Text,
knowing they are not normally translated.



 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
2.4.  
The Deliverables must provide culturally correct support of data as follows:

1.  
£ Allow presentation, entry, processing, and collating/sorting which is
culturally correct for the language.

2.  
£ Include culturally correct formatting of dates, time, numbers and currency
(including Euro currency),

3.  
£ Provide support for text that flows in directions other than left to right.

4.  
£ Ensure the program respects the active locale of the process in the system
(preferably every thread in the system), and behave correctly according to the
specification of the active locale.

5.  
£ If the locale is switched dynamically, then ensure the program receives
notification of the locale change and reacts correctly.

6.  
£ Ensure the program makes use of the locale resources of the underlying
software/platform.



2.5.  
For the Deliverables, Supplier must document the essential set of functions,
character sets and data formats provided in support of Unicode.

NOTE:
1.  
The phrase “any Unicode transformation format’’ or “all Unicode transformation
formats” means the data can be in UTF-8, UTF-16, UTF-16BE, UTF-16LE, UTF-32,
UTF-32BE, or UTF-32LE form. For UTF-16 and UTF-32, the first character of the
data stream should be the Byte Order Mark (BaM), which indicates the endian
order of the data stream. If the BaM is missing, then big-endian order is
assumed.

2.  
For additional sources of information on functional description of requirements,
character sets and data format information, refer to Appendix.

3.  
For items marked with ** using any Unicode transformation format is permitted
only in the absence of a specific protocol for the product’s environment.



The Deliverables must provide support for the following functions:
1.  
£ Interchange Unicode data across system or product boundaries, without the loss
of character information for all valid Unicode code points (O .. lOfffI6),
accept all Unicode Transformation formats (UTFs) as input and generate at least
one UTF in output except when explicitly not permitted by protocol.

2.  
£ Convert text data to and from country specific code pages and Unicode data
formats for the existing characters (pre-Unicode 3.0) for the languages
identified in section 2.1.

3.  
£ Convert text data to and from country specific code pages and Unicode data
formats for new characters defined in Unicode 3.0 and Unicode 3.1 Ideographs for
the languages identified in section 2.1

4.  
£ Support layout transformations for items 2.5.2 and 2.5.3 above.

Specify the supported data formats: (sample data) _ UTF-8, UTF-16
5.  
£ Store and retrieve Unicode text for all valid code points (0 .. 1 OFFFFI6)
anywhere one can store/retrieve text data.

6.  
£ Allow user to enter all Unicode characters via the keyboard for the existing
characters (pre-Unicode 3.0) for the languages identified in section 2.1 **

7.  
£ Allow user to enter all Unicode characters via the keyboard characters defined
in Unicode 3.0 and Unicode 3.1 Ideographs for the languages identified in
section 2.1**

 
 
3

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

Specify the supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16
8.  
£ Receive and process Unicode keyboard events for the existing characters
(pre-Unicode 3.0) for the languages identified in section 2.1. **

9.  
£ Receive and process Unicode keyboard events for new characters defined in
Unicode 3.0 and Unicode 3.1 Ideographs for the languages identified in section
2.1**



Specify the supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16
10.  
£ Support Unicode Normalization Form C for interchange across system or product
boundaries for the languages identified in section 2.1, using any Unicode
transformation format. **.



Specify the supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16
11.  
£ Display/print a Unicode character string in the correct form for the existing
characters (pre-Unicode 3.0) for the languages identified in section 2.1. using
any Unicode transformation format. **

12.  
£ Display/print a Unicode character string in the correct form for new
characters defined in Unicode 3.0 and Unicode 3.1 Ideographs for the languages
identified in section 2.1**



Specify the supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16
13.  
£ Provide font resources to allow proper presentation of all required glyphs for
the existing characters (preUnicode 3.0) for the languages identified in section
2.1, using any Unicode transformation format. **

14.  
£ Provide font resources to allow proper presentation of all required glyphs for
new characters defined in Unicode 3.0 and Unicode 3.1 Ideographs for the
languages identified in section 2.1. using any Unicode transformation format. **

 
 
4

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

Specify the supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16
15.  
£ Accept, process, and output Unicode character strings for the existing
characters (pre-Unicode 3.0) for the languages identified in section 2.1, using
any Unicode transformation format. **

16.  
£ Accept, process, and output Unicode character strings for new characters
defined in Unicode 3.0 and Unicode 3.1 Ideographs for the languages identified
in section 2.1, using any Unicode transformation format. **. Specify the
supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16

17.  
£ Process Unicode character data while respecting cultural preferences like
culturally correct collation for the existing characters (pre-Unicode 3.0) for
the languages identified in section 2.1, using any Unicode transformation
format. **.

18.  
£ Process Unicode character data while respecting locale preferences for new
characters defined in Unicode 3.0 and Unicode 3.1 Ideographs for the languages
identified in section 2.1, using any Unicode transformation format** Specify the
supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16

19.  
£ Provide concurrent multilingual Translatable Text to the users for the
existing characters (pre-Unicode 3.0) for the languages identified in section
2.1, using any Unicode transformation format. **

20.  
£ Provide concurrent multilingual Translatable Text to the users for new
characters defined in Unicode 3.0 and Unicode 3.1 Ideographs for the languages
identified in section 2.1, using any Unicode transformation format. **. Specify
the supported data formats: (sample data) _ UTF-8 .s:» _ UTF-16

21.  
£ Allow use of Unicode characters in names, Ids, for the existing characters
(pre-Unicode 3.0) for the languages identified in section 2.1, using any Unicode
transformation format. **

22.  
£ Allow use of Unicode characters in names, Ids, for new characters defined in
Unicode 3.0 and Unicode 3.1 Ideographs for the languages identified in section
2.1, using any Unicode transformation format. * *



Specify the supported data formats: (sample data) UTF-8 .s:» UTF-16


2.6. The Deliverables must provide support for selectability of locales and/or
languages as follows:


1. £It/they must be able to switch its active language and cultural
preference/locale to match the target platform’s level of language and cultural
selectivity support.


2.7. If Supplier of the Deliverables claims compliance with all requirements
specified in Section 2, items A through E, then Supplier must do the following:
 
 
5

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
1. £Validate executable code (drivers) in each targeted language version by
conducting a Globalization test before delivery to IBM. NOTE: See Item 2.F in
Appendix for guidelines on how to do Globalization testing.


Provide one of the following for Globalization validation by IBM:
2. £Executable code (drivers) for the following language versions:
3. £One single executable (if part of an IBM Flagship deliverable) and the
following language packs: (sample input) Group 1 , Norwegian ~ Swedish, Finnish,
Danish


3.  
Product Translation Requirements

3.1. If the translation of the Deliverables is done by IBM Translation Centers,
Supplier must support translation of the panels, messages, help text, etc. for
languages specified in section 2.1 above as follows:


1. £Ensure that translatable source is compatible with the IBM translation tools
set.
2. £ Assume responsibility for conversion expense if translatable source does
not conform to IBM translation tools set.
3. £ Provide estimated sizings of the translated software source when requested.
4. £ Provide prompt replies for questions about source files provided for
translation ..
5. £ Provide prompt assistance to handle problems identified with the translated
source.


3.2. If Deliverables are translated by Supplier, then Supplier must provide the
following for translation acceptance testing by IBM:
1. £ Executable code (drivers) for the following language versions: (sample
input) Group 1 , Norwegian, Swedish, Finnish , Danish
2. £ One single executable (if part of an IBM Flagship deliverable) and the
following language packs: (sample input) Group 1 ~ Norwegian, _Swedish, _Finnish
~ Danish
3. £ Provide prompt replies for questions about the translatable source.
4. £ Provide prompt assistance to handle problems identified with the translated
source.


4.  
Document Translation Requirements

4.1. If the translation of the Deliverables is done by IBM Translation Centers,
Supplier must provide the following to support translation of its documents as
follows:


1. £ Ensure that Translatable Text source conforms to IBM style guide before
being released for translation.
2. £ Assume responsibility for conversion expense if document source does not
conform to IBM style guide.
3. £ Develop translatable document source which can be output in the following
fonnats:(sample input) _ HTML , PostScript
4. £ Provide estimated sizings of the translatable document source when
requested.
5. £ Provide translatable source necessary to create the following target output
formats:(sample input) Postscript, Portable Document Format (PDF)
6. £ Provide a development focal point available to answer questions about the
translatable source and to handle promptly translation problems identified in
the source. NOTE: One example is lack of expansion space in translatable source
which prohibits complete translation.)
 
 
6

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
5.  
Translation Verification Test (TVT) Requirements

Supplier must provide the following support to test the translated Deliverables
Licensed Works Developed Works:
1. £ Provide test cases as required to validate product software and
instructions for accessing and opening document translations.
2. £ Deliver executable code in each targeted language for installation no later
than 2 weeks before TVT start.
3. £ Provide iterative code deliveries in each targeted language version as
required during TVT.
4. £ Provide fixes for code errors on the following schedule based on severity:
5. £ High severity turnaround time: (sample input) 36 hours
6. £ Medium severity turnaround time: (sample input) 72 hours
7. £ Low severity turnaround time: (sample input) 1 week
8. £ Provide on-site support during TVT for problem resolution of supplier
-developed software and documents.
9. £ Provide functional fixes during TVT for problems IBM identifies as “stop
shipment” severity.
10. £ Provide plan to fix other less severe (not “stop shipment) errors for
inclusion in product fix packages.


6.  
Flagship Product Requirements

If Deliverables are included in an IBM product or solution identified as
Flagship then the following additional requirements apply:


1. £ Support Unicode using enablers like the International Components for
Unicode (lCU) or the Java Runtime Environment (JRE) .
2. £ Support multilingual documents and data.
3. £ Package the deliverable as a single source, single executable.
4. £ Follow Globalization Programming Models.
5. £Package translations and other localization support in Localization Packs.
6. £ Support multilingual development tools.
7. £ Implement linguistic technologies.
 
 
7

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

*This appendix should be used by client to complete the attachment above but
should be deleted prior to SOW is presented to Supplier.


Appendix: References to Assist With Completion of Globalization (G 11 N)
Attachment


The following sources of information will assist you in completing the
Globalization (G 11 N) Attachment to the SOW
2.0 Basic Support Requirements
2.1 Required Languages
Refer to M&D Globalization White Paper 2001 Edition at http://eou2.austin. ibm.
comlplutolgloballglobal ints.nsflPublishl1738
2.2 Codepage and Character Set Requirements
Refer to National Language Design Guide: Designing Internationalized Products -
Volume 1 at http://w3.torolab.ibm.comlreferencelsoflwarelgloballnldglv 1 /index.
html
2.3 Enablement for Translation Items B.1-9:
Refer to National Language Design Guide: Designing Internationalized Products -
Volume land search on “User Interface and MRI” at
http://w3.torolab.ibm.comlreferencelsoOwarelgloballnldglv 1 Inldg1 ch2. html
2.4 Cultural Support


Items C.1-6:
Refer to National Language Design Guide: Designing Internationalized Products -
Volume 1 and search on “Respect for Culture and Conventions” at
http://w3.torolab.ibm.comlreferencelsoftwarelgloballnldglvllnldg1ch3.html.


Refer to “Frequently Asked Questions About the Globalization White Paper” and
search on “Basic Support” at http://:/leou2.austin. ibm. com/pluto/global/global
jnts. nsf/Publishl17 38


2.5 Unicode
For general assistance in understanding the Unicode questions see UCS: A Product
Impact Assessment Guide available at
http://w3.torolab.ibm.com/reference/software/globaI/StandardslUnicode_UCS~unicode_ucs_.html.


For specific help on:


1. Interchange, see the section on Distributed Systems Services
2. Storage and Input, see the section Applications and Application Enabling
Services: Data Access Services
3. Input, see the section on Applications and Application Enabling Services:
Presentation Services
4. Language & Culture Independent Functions, see the section on Applications and
Application Enabling
5. Services: Applications and Development Tools
 
 
8

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
For more information on Unicode, UTF-8, UTF-16, UTF-32, normalization,
composition, and canonical equivalence, see the latest Unicode (Version 3)
standard and the Unicode web site (www.unicode.org).


2.6 Selectability of Locales and/or Languages
Refer to “Frequently Asked Questions About the Globalization White Paper II and
search on “Basic Support II at http://:/leou2.austin. ibm. com/pluto/global
l/global jnts. nsf/Publishl17 38


2.7 Globalization Testing
Refer to “Testing for NLS Basic Support” at
http://w3.torolab.ibm.com/~meru/i18ntest/il8nmain.html


3.0 Translation Requirements 3.1 File Type Acceptability
Note: Development must provide sample file types to supplier for compatibility
assessment. Refer to Markup Table Development home page which is the official
source of Markup Table Development information at
http://w3.rchland.ibm.comlprojectsITWBlmarkupl


3.1.2 Translatable Text Source
Refer to “IBM Style Guide” at
hllp:/lw3.enterlib.ibm.comicgi-binlbookmgrIBOOKSICOOQ7100ICONTENTS


Refer to National Language Design Guide: Designing Internationalized Products -
Volume 1 and search on II User Interface and MRI - Writing for an International
Audience II at http://w3.torolab.ibm.com/reference/software/global/nldglv 1
Inldg 1 ch2. html


3.3 Tool for Estimating Existing PII Size
Refer to CHKPII Home Page at
http://w3.rchland.ibm.comlprojectsITWBltoolsichlq)iiichkpii.htmI


4.0 Document Translation Requirements Refer to source sited in 3.1.2 above.


5.0 Translation Verification Test (TVT) Requirements
Refer to “Translation Verification Test (TVT) Requirements Road Map” which
contains step-by-step guidelines to ensure TV[ readiness at
hllp:lleou2.austin.ibm.comlgloballglobal_int.nsf/publishl997
 
 
9

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

6.0 Globalization Architecture Imperatives and Flagship Requirements
The Globalization Architecture Imperatives database contains information on
IBM’s strategic globalization plan and flagship product requirements. Currently,
there are 7 flagship requirements:


1. Support Unicode through ICU, JRE
2. Multilingual documents and data
3. Single Source, Single Executable
4. Globalization Programming Models
5. Localization Packs
6. Support multilingual development tools
7. Implement linguistic technologies


For further information on Globalization Architecture Imperatives, point your
browsers to http://d25dbr03/g_dir/gattdocr.nsfto view the database, which is
accessible from both the IBM and Lotus internal web sites.


Here is a link to the database’s location. If the link does not work, you can
open the database manually:


8. Select File from the menu bar
9. Select Database
10. Select Open
11. Enter D25DBR031251AIIBM in the Server field and press Enter
12. Select g_ dir in the Database field and press Enter
13. Select Globalization Architecture Imperatives and press Open


There is also a comprehensive reference list called “Globalization Guidelines,
Publications and References II at http://wwwidd.raleigh.ibm.comlraliddlnlsref
him


Also, contact your local globalization support team and/or globalization site
advisor for assistance to complete this template.
 
 
10

--------------------------------------------------------------------------------

 


Insert the following Third Party Purchase Authorization, if applicable.


(enter date)
(enter name of third party)
(enter address)




RE: Third Party Purchase Authorization


Dear (enter name of authorized 3rd party):


Effective (enter effective date) you are authorized to purchase from (enter name
of supplier)the IBM part numbers (“Products” or “Services”) at the IBM contract
prices listed below. IBM reserves the right to rescind this authorization in any
part and at any time. To remain an authorize purchaser, you must provide IBM
with a Center either “monthly” or “quarterly”) forecast of your demand for the
Products or Services. You are retained and will remain an independent contractor
and in no event will IBM assume responsibility for any transaction between you
and Center name of supplier}


Pricing information disclosed hereunder is confidential and may not be disclosed
for a period of two (2) years. For reconciliation purposes, you authorize Center
name of supplier)to release to IBM information regarding Work Authorizations
issued by you for Products or Services. All Products and Services purchased
pursuant to this authorization are to be used solely in the performance of
contracted work for IBM. Accordingly, Work Authorizations issued by you for
Products or Services must contain the following statement:


“All Products and Services ordered herein will be used solely in the performance
of contracted work for the IBM Corporation. “
 

--------------------------------------------------------------------------------



CONTRACT PRICES
[IBM] Part #
Part # Description
Supplier Part #
Unit Price
               



If you have any questions, please contact enter name at enter phone number.


ACCEPTED AND AGREED TO


(enter name of third party)
Third Party


Signature _____________________________(enter date)
Authorized Signature
Title
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Insert the following Supplier Third Party Purchase Authorization, if applicable.




(enter date)
(eenter name of supplier)
(enter address)




RE: Supplier Third Party Purchase Authorization


Dear Center name of supplier)


IBM requests written authorization for Center name of authorized 3rd party) to
purchase the IBM part numbers (“Products” or “Services”) at the IBM contract
prices listed below. Pursuant to this authorization, you will honor Work
Authorizations (typically in the form of a purchase order) issued by (enter name
of authorized 3rd party) for Products or Services, provided such Work
Authorizations contain the following statement:


“All Products and Services ordered herein will be used solely in the performance
of contracted work for the IBM Corporation.”


This authorization does not create an agency relationship between us, and you
will remain an independent contractor. In no event will IBM assume
responsibility for transactions conducted between you and (enter name of
authorized 3rd lli!ill’l. IBM reserves the right to rescind this authorization
in any part and at any time.


Please sign and return this authorization letter within five business days of
your receipt. Upon return receipt by IBM, we will send (enter name of authorized
3rd party) details regarding current pricing and estimated volumes for the
Products or Services referenced below. Pricing information disclosed to (enter
name of authorized 3rd party) is confidential and may not be disclosed by (enter
name of authorized 3rd party for a period of two (2) years.
 

--------------------------------------------------------------------------------

 
CONTRACT PRICES
[IBM] Part #
Part # Description
Supplier Part #
Unit Price
               

If you have any questions, please contact enter name at enter phone number.
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

ACCEPTED AND AGREED TO


(enter name of third party)
Third Party


Signature _____________________________(enter date)
Authorized Signature
Title
 
 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
27  Testing, Maintenance and Support


1.0 Definitions


APAR means the completed form entitled “Authorized Program Analysis Report” that
is used to report suspected Code or documentation errors, and to request their
correction.


APAR Closing Codes means the established set of codes used to denote the final
resolution of an APAR. Buyer will identify APAR Closing Codes prior to the start
of the maintenance obligations.


APAR Correction Times means the objectives that Supplier must achieve for
resolution of errors and distribution of the correction to Buyer.
 
a.
“Severity 1” requires maximum effort support until an emergency fix or bypass is
developed and available for shipment to Buyer. Critical situations may require
customer, Buyer and Supplier personnel to be at their respective work locations
or available on an around-the-clock basis. The objective will be to provide
relief to the customer within twenty-four (24) hours and provide a final
solution or fix within seven (7) days.
b.
“Severity 2” must be resolved within fourteen (14) calendar days.
c.
“Severity 3” must be resolved within twenty-one (21) calendar days.
d.
“Severity 4” must be resolved within twenty-eight (28) calendar days.



The calendar days begin when Supplier receives the APAR and supporting
documentation and end when the Error Correction or other resolution is shipped
to Buyer. Buyer will consider exceptions from these objectives when warranted by
technical or business considerations.


APAR Severity Levels means designations assigned by Buyer to errors to indicate
the seriousness of the error based on the impact that the error has on the
customer’s operation:


a.
“Severity 1” is a critical problem. The customer cannot use the Product or there
is a critical impact on the customer’s operations which requires an immediate
solution.
b.
“Severity 2” is a major problem. The customer can use the Product, but an
important function is not available or the customer’s operations are severely
impacted.
c.
“Severity 3” is a minor problem. The customer can use the Product with some
functional restrictions, but it does not have a severe or critical impact on the
customer’s operations..
d.
“Severity 4” is a minor problem that is not significant to the customer’s
operations. The customer may be able to circumvent the problem.

 
 
1

--------------------------------------------------------------------------------

 


Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 
Developer Test Systems means an appropriate configuration of installed hardware
and software that Supplier maintains which is representative of typical customer
installations for the Product. These Developer Test Systems will contain, at a
minimum, the following:


a.
the current and current minus 1 level of the Product;
b.
the current and current minus 1 level of the prerequisite/co-requisite hardware
and software that Buyer specifies to Supplier; and
c.
Specific fix-packs as required.



The Developer Test Systems will consist of the appropriate configured
workstations only unless Buyer specifies and provides Supplier other equipment
at no charge.


Buyer Test Systems means an appropriate configuration of installed hardware and
software that Buyer maintains which is representative of typical Buyer customer
installations using the Product. These test systems will contain, at a minimum,
a level of prerequisite/co-requisite hardware and software that is correspondent
with that of the Developer Test Systems.


Maintenance Level Service means the service provided when a customer identifies
an error.


a.
Level 1 is the service provided in response to the customer’s initial phone call
identifying and error.
b.
Level 2 is the service provided to reproduce and attempt to correct the error or
to find that the service provider cannot reproduce the error.
c.
Level 3 is the service provided to isolate the error at the component level of
the Code. The service provider distributes the Error Correction or circumvention
or gives notice if no Error Correction or circumvention is found.



Problem Determination means the process of determining whether a problem is
being caused by hardware, software or documentation.


Problem Management Record (“PMR”) means a record created when a customer makes
the initial support request. This record becomes a part of the Problem
Management System database and records the essential information about the
customer question or problem.


Problem Management System (“PMS”) means an internal Buyer developed software
system used to record customer demographic information and encode data about the
reported question or problem. The PMS will handle the dispatching of the call
record. The PMS will provide management reports of the call activity, and the
recording and tracking of all questions and problems to final resolution. The
PMS will verify that each customer is “entitled” to program support.
 
 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 


Problem Source Identification means the process of determining which software or
documentation component is failing or attributing the failure to some external
cause such as a customer error or no trouble found.


2.0 Maintenance and Support Responsibilities


The parties will agree to the specific details of the process flow each will
follow to resolve customer calls for requests for support thirty (30) days prior
to the general availability of the product.


Supplier will provide Buyer electronic (soft copy) information on any known
problems in the Licensed Work and the work arounds and solutions, if available,
within thirty (30) days of the Effective Date of this SOW.


Product customers will initiate requests for support by contacting Buyer. Buyer
will perform the following maintenance Level I support responsibilities, as
described below. Buyer will:



 
a.
Create the PMR;
 
b.
Obtain from the customer a description of the problem, and verify its severity;
 
c.
Search the Buyer data base for known problems;
 
d.
Provide the available resolution if the problem is known;
 
e.
Recommend local Buyer assistance as required;
 
f.
If no resolution, pass the PMR to Level 2; and
 
g.
Update the PMR documenting Level 1 actions.



Buyer will be the primary customer contact point for questions, problems and
assistance concerning the Product. Buyer may use a third party to perform its
obligations.


Thirty (30) days prior to general availability of the Product, Supplier will
establish a process to check incoming electronic requests for Level 2 and Level
3 support at least twice daily.


a.
Level 2
Supplier will:
1
Receive the PRM/APAR from Level 1
 
2
Analyze problem symptons and gather additional data from the customer as
required;
 
3
Recreate the problem on the Developer Test System;
 
4
Determine if the error is due to improper installation of the Product by the
customer;

 
 
3

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 
 

 
6
Determine if the suspected error is due to prerequisite or operationally related
equipment or software at the customer location;
 
7
If no resolution and the problem appears to be newly discovered Code or
documentation error, create an APAR record.
 
8
If supplier requests, Buyer will assist Supplier in obtaining additional
information or materials from the customer to support Level 3 Problem
Determination, Problem Source Identification and problem resolution; and
 
9
Update the PMR, documenting Level 2 actions.
b.
Level 3
Supplier will:
1
Receive the APAR/PMR and supporting documentation and materials;
 
2
Analyze the problem symptoms and diagnose the suspected error;
 
3
Notify Level 2 if additional information, materials or documentation are
required;
 
4
Attempt to recreate the problem on the Developer Test System, if required;
 
5
Assist Level 2 in attempting to develop a bypass or circumvention for high
impact problems, i.e., Severity 1 and 2;
 
6
Determine if Error Corrections are required to the Licensed Work;
 
7
If Error Corrections are required to the Licensed Work, provide Error Correction
to Buyer in the format specified by Buyer;
 
8
Return all APARs to Buyer with one of the defined APAR Closing Codes assigned,
including text describing the resolution of the error. In the event a Code error
was found, provide the rationale for the closing of the APAR;
 
9
Provide resolution to APARs according to the assigned APAR Severity Level and
within the defined APAR Correction Time. The APAR Correction Times include
building, testing, certifying successful tests of Error Corrections, and
packaging for shipment to Buyer any applicable Error Corrections in the format
specified by Buyer;
 
10
Receive technical questions, and supporting documentation and materials;
 
11
Analyze the technical questions and provide answers to Buyer;
 
12
Provide technical backup support to Buyer on the Product as provided above. In
addition, Supplier will provide assistance in answering questions that may arise
concerning the operation and use of the Licensed Work that cannot be resolved by
Buyer; and
 
13
Close out the problem record with the customer.



As corrected versions become available, Supplier will provide a corrected
version of the Licensed Work that includes all Error Corrections to the Licensed
Work. Additional corrected versions of the Licensed Work will be provided as
determined and mutually agreed to by Buyer and Supplier in the event they become
necessary due to the frequency or severity of newly discovered defects In order
to provide Error Corrections, Supplier will maintain a current copy of the
Product.
 
 
4

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
Supplier will maintain procedures to ensure that new Error Corrections are
compatible with previous Error Corrections.


Packaging of Error Corrections and migration Code will be done as mutually
agreed to by Buyer and Supplier.


3.0 AP AR Origination and Correction


Generally AP ARs will originate from Buyer and customers reporting problems.
Supplier will also report to Buyer as APARs all valid errors discovered by
Supplier or Supplier’s customers. After receiving an APAR, Buyer will assign an
APAR number and Severity Level, and forward the AP AR to Supplier for actions.


For verified APARs for the Licensed Work, Supplier will provide Error
Corrections as set out below within the applicable APAR Correction Times:


a.
The fix to the Object Code in machine-readable form including a hard copy
description of the Error Corrections (which may include a paper submission of
the Error Corrections);
b.
The Error Corrections to the source Code in machine-readable form that
corresponds to the Object Code Error Corrections; and
c.
For a procedural work-around, the corrected procedure in machine-readable form.



Reader Connnent Forms received by Buyer that do not form the basis of an APAR
will be forwarded to Supplier for proper and prompt handling as appropriate.


4.0 Training


In the/allowing Section entitled ‘Training’, b. And c. are optional language
that must be included in the event: 1) IBM will have access to Supplier’s Source
Code; and 2) IBM will be providing Level support. If IBM is only providing Level
support and only receives an Object Code license, only a. should be included.
 
 
5

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

Supplier will provide training on the Licensed Work, at its expense. and at the
scope and level of effort described below. This training will be provided on
Buyer’s premises and will include:


a.
Level 1 defect support education;
b.
Level 1 training on the Source Code version of the Licensed Work for Buyer
personnel within days of delivery of the Licensed Work. This training will
consist of a class of at least a minimum of ____ business days in length.
Supplier will provide Buyer, for its review and concurrence, a detailed course
description including course objectives, a specific outline, required advance
study assignments and course completion criteria; and
c.
Refresher and update Source Code version training on an annual basis at the
request of Buyer. Such training will be in a format similar to the initial
course.



5.0 General


Supplier will provide to Buyer the name and phone numbers of Supplier’s
personnel to contact when high priority problems are encountered outside of
normal working hours that require immediate assistance. Supplier’s normal
working hours are defined as < 8:30 AM to 5:00 PM Monday through Friday Eastern
Standard Time>


Supplier will provide to Buyer, on request, information regarding the status of
reported AP ARs related to the Licensed Work


It is desirable that Buyer report AP ARs and status requests to Supplier via an
electronic interface and that Supplier send APAR Error Corrections status
updates and requests for additional documentation to Buyer via the same
interface. Buyer and Supplier will jointly plan the electronic system. Each
party is responsible for funding the costs of this interface at its location.


Critical situations may require the parties to use the telephone for immediate
communications. The parties will follow such communications via the electronic
interface for tracking and recording purposes. Each party is responsible for
funding the costs of this communication at its location.


In circumstances where materials have to be exchanged using facsimile or courier
services, each party is responsible for funding the costs of these exchanges via
facsimile or courier services at it location.
 
 
6

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

Supplier will participate in monthly telephone conference calls with Buyer to
review the status and performance of the parties’ obligations. These calls may
be scheduled more or less frequently as agreed to by the Technical Coordinators.
Each party is responsible for funding the costs of these conference calls at its
location.
 
 
7

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

ATTACHMENT


28  QUALITY REQUIREMENTS FOR COMMERCIALLY AVAILABLE SOFTWARE


Supplier will verify the performance of the following product support and change
management process work in order to ensure their ability to support fielded
product and respond to Buyer requirements.


1.0 SUPPLIER’S DEVELOPMENT AND SUPPORT MANAGEMENT


Supplier will initially document and provide to Buyer the measurement of size of
product, the product errata data (e.g., number of defects reported and fixed in
the product, number and size of maintenance releases, etc.), and size and makeup
of product management, development, and support teams. Supplier’s quality
assurance team will periodically measure tracking activities and review with
Buyer (Buyer and Supplier will determine frequency of project management
reviews, which will not be more than one per year).


2.0 CHANGE MANAGEMENT PROCESS ASSESSMENT


Assessment Elements


Supplier’s quality assurance team will determine the status of product support
activities by making appropriate periodic measurements and reviewing with
Supplier project management, Supplier senior management and Buyer. An initial
assessment of product support and change management processes has been made by
Buyer, with presentation by Supplier’s quality assurance team. Ongoing
assessments, as appropriate, will be made at twelve (12) month intervals, or
otherwise as agreed by Buyer and Supplier.


Assessment Elements will consist of the following, at a minimum.


a) Review of the overall change management (CM) process used by Supplier to
manage change and/or enhancement requests for the base product and any Buyer
specific deliverables,


b) Review of the CM plan and status of CM activities against plan for Buyer
specific deliverables and base product changes and enhancements.


c) Change request summary and status for Buyer specific deliverables and base
product changes and enhancements.
 
 
1

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195
 

d) Trouble report summary and status for Buyer specific deliverables and base
product changes and enhancements.


e) Completed work, expended effort and resources in CM activities for Buyer
specific deliverables and base product changes and enhancements.


f) Results of configuration item baseline audits for Buyer specific deliverables
and base product changes and enhancements.


g) Review of project schedules, issues, concerns, relevant technical
specifications, and testing status for Buyer specific deliverables and base
product changes and enhancements.


Buyer participation in testing process prior to release including scenarios,
test plans, integration and scalability testing and beta release.


3.0 REVIEWS


On a periodic basis, if deemed necessary due to high defect rates experienced by
Buyer in Supplier’s product, Buyer or Buyer’s quality representative may conduct
reviews at Supplier’s and Supplier’s sub-tier supplier’s development locations.
Supplier may, at Buyer’s request and at a mutually agreeable time, permit access
to Buyer to Software Development operations and inspection of interim and final
change management deliverables for Buyer specific and base product deliverables,
including access to the sub-tier supplier facilities. Reviews shall include
review of Supplier product process control, quality inspection test data,
internal audit reports, and other information related to the product being
procured to verify compliance to the terms of this Attachment. Under normal
circumstances Supplier shall be given at least a two week advance notice by
Buyer representatives of their intent to visit. Supplier shall ensure access for
Buyer’s auditors to all the sites where work is being performed or materials
being delivered to Supplier in performance of Supplier’s change management work
for Buyer specific and base product deliverables. A high defect rate is defined
as more than two occurrences of a production outage of Supplier’s product found
to be due to Supplier product flaws, or two or more defects in Supplier’s
product which affect Buyer by requiring code fixes by Supplier to resolve in
anyone Supplier product release.


4.0 DOCUMENT CONTROL


Supplier shall ensure that all documents pertinent to its product, such as
software change management specifications and designs, contracts, policies,
procedures, software development process flow chart, and work instructions
(including test procedures) are under configuration control and are available to
all necessary personnel in the development environment. Supplier shall a have a
document configuration control system for the effective updating/removal of any
obsolete documentation from all development areas.
 
 
2

--------------------------------------------------------------------------------

 
 
Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission.  The copy filed
herewith omits the information for which confidential treatment has been
requested and replaces it with [***].
 

Licensed Works Agreement
Statement of Work
Base Agreement #4909001194
SOW #4909001195

 
5.0 QUALITY RECORDS


Supplier shall establish and maintain procedures for identification, collection,
indexing, filing, storage, maintenance, and disposition of all quality records.


6.0 QUALITY PROBLEM NOTIFICATION TO BUYER


Supplier must notify Buyer of any quality or reliability problems, using
Suppliers standard procedures or those negotiated between Buyer and Supplier
that may affect Buyer’s use of Supplier’s product. These problems may have been
identified by Supplier’s internal testing (i.e., process control data, internal
test data, quality data, etc.), by third parties which produce products on
behalf of Buyer, or by another customer.
 
7.0 CHANGES
 
Buyer’s quality representative shall be notified of all software development
life cycle process changes, development, test, and support location changes, or
development, test, or support outsourcing decisions for Supplier’s product(s)
covered by this agreement, at least ninety (90) days prior to their
implementation as these changes may significantly affect form, fit, function,
quality, reliability or support for Supplier’s product.
 
3